Case 2:19-mc-00011-Z Document 9-1 Filed 11/21/19 Page1of103 PagelD 875

AO 88A (Rev. 02/14) Subpoena to Testily at a Deposition in a Civil Action

UNITED STATES DISTRICT COURT

for the

Southern District of Texas

Chevron Intellectual Property LLC, et al.
"Plaintiff /

v. Civil Action No, 4:18-cv-3133

AEG Petroleum, LLC
Defendant

SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

To: Todd Pitts, 6008 Tuscany Village, Amarillo, Texas 79119.

 

 

(Name of person to whom this subpoena is directed)

of Testimony. YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or

those set forth in an attachment:
The Examination Topics listed in Defendant AEG Petroleum, LLC's Second Amended Notice of Deposition and Second
Amended Request for Production of Documents to Western Marketing Inc.

 

Place: Mullin Hoard & Brown, LLP, 500 S. Taylor, Suite 800, Date and Time:
Amarillo, Texas 79104 11/25/2019 9:00 am

 

 

 

Stenographically and by video

The deposition will be recorded by this method:

Wf Production: You, or your representatives, must also bring with you to the deposition the following documents,
electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the

material: The Documents and Things listed in Defendant AEG Petroleum, LLC's Second Amended Notice of
Deposition and Second Amended Request for Production of Documents to Western Marketing Inc.

 

\ The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;

Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.
\ Date: 11/05/2019

\ "CLERK OF COURT
OR

 

Signature of Clerk or Deputy Clerk

 

The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Defendant AEG Petroleum, LLC , who issues or requests this subpoena, are:

Bradley C. Weber, Locke Lord LLP, 2200 Ross Ave., Suite 2800, Dallas, TX 75201; bweber@lockelord.com;
244.740.8497
Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to

whom it is directed. Fed. R. Civ. P. 45(a)(4).
Case 2:19-mc-00011-Z Document 9-1 Filed 11/21/19 Page 2of103 PagelD 876
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 2)
Civil Action No, 4:18-cv-3133

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any)

 

On (date)

© I served the subpoena by delivering a copy to the named individual as follows:

 

 

On (date) 3 or

 

Oj I returned the subpoena unexecuted because:

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

$

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc.:
Case 2:19-mc-00011-Z Document 9-1 Filed 11/21/19 Page 3o0f103 PagelD 877

AO BBA (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)

(c) Place of Compliance.

(1) For a Trial, Hearing, or Deposition. A subpoena may command a
person to attend a trial, hearing, or deposition only as follows:
(A) within 100 miles of where the person resides, is employed, or
regularly transacts business in person, or
(B) within the state where the person resides, is employed, or regularly
transacts business in person, if the person
(i) is a party or a party's officer; or
(ii) is commanded to attend a trial and would not incur substantial
expense.

(2) For Other Discovery. A subpoena may command:

(A) production of documents, electronically stored information, or
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and

(B) inspection of premises at the premises to be inspected.

(d) Protecting a Person Subject to a Subpoena; Enforcement.

(1) Avoiding Undue Burden or Expense; Sanctions. A party or atlomey
responsible for issuing and serving a subpoena must take reasonable steps
to avoid imposing undue burden or expense on a person subject to the
subpoena. The court for the district where compliance is required must
enforce this duty and impose an appropriate sanction—-which may include
Jost earings and reasonable attorney’s fees—on a party or attorney who
fails 10 comply. .

(2) Command to Produce Materials or Permit Inspection.

(A) Appearance Not Required. A person commanded to produce
documents, electronically stored information, or tangible things, or to
permit the inspection of premises, need not appear in person at the place of
production or inspection unless also commanded to appear for a deposition,
hearing, or trial.

(B) Objections. A person commanded to produce documents or tangible
things or to permit inspection may serve on the party or attomey designated
in the subpoena a written objection to inspecting, copying, testing, or
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
compliance or 14 days after the subpoena is served. If an objection is made,
the following rules apply:

(i) At any time, on notice to the commanded person, the serving party
may move the court for the district where compliance is required for an
order compelling production or inspection,

(ii) These acts may be required only as directed in the order, and the
order must protect a person who is neither a party nor a party’s officer from
significant expense resulting from compliance.

(3) Quashing or Modifying a Subpoena.

(A) When Required. On timely motion, the court for the district where
compliance is required must quash or modify a subpoena that:

(i) fails to allow a reasonable time to comply;

{ii) requires a person to comply beyond the geographical limits
specified in Rule 45(c);

(iii) requires disclosure of privileged or other protected matter, ifno
exception or waiver applics; or

{iv) subjects a person to undue burden.

(B) When Permitted. To protect a person subject to or affected by a

subpoena, the court for the district where compliance is required may, on
motion, quash or modify the subpoena if it requires:

(i) disclosing a trade secret or other confidential research, development,
or commercial information; or

(li) disclosing an unretained expert’s opinion or information that does
not describe specific occurrences in dispute and results from the expert’s
study that was not requested by a party.

(C) Specifying Conditions as an Alternative. In the circumstances
described in Rule 45(d)(3}(B), the court may, instead of quashing or
modifying a subpoena, order appearance or production under specified
conditions if the serving party:

(i) shows a substantial need for the testimony or material that cannot be
otherwise met without undue hardship; and
(ii) ensures thal the subpoenaed person will be reasonably compensated.

(e) Duties in Responding to a Subpoena.

(1) Producing Documents or Electronically Stored Information. These
procedures apply to producing documents or electronically stored
information:

(A) Documents. A person responding to a subpoena to produce documents
must produce them as they are kept in the ordinary course of business or
must organize and label them to correspond to the categories in the demand.

(B) Form for Producing Electronically Stored information Not Specified.
Ifa subpoena does not specify a form for producing electronically stored
information, the person responding must produce it in a forin or forms in
which it is ordinarily maintained or in a reasonably usable form or forms.

(C) Electronically Stored information Produced in Only One Form. The
person responding need not produce the same electronically stored
information in more than one form.

(D) Jnaccessible Electronically Stored Information. The person
responding need not provide discovery of electronically stored information
from sources that the person identifies as not reasonably accessible because
of undue burden or cost. On motion to compel discovery or for a protective
order, the person responding must show that the information is not
reasonably accessible because of undue burden or cost. If that showing is
made, the court may nonetheless order discovery from such sources if the
requesting party shows good cause, considering the limitations of Rule
26(b)(2\(C). The court may specify conditions for the discovery.

(2) Claiming Privilege or Protection.

(A) fnformation Withheld. A person withholding subpoenaed information
under a claim that it is privileged or subject to protection as trial-preparation
material must:

{i) expressly make the claim; and

(ii) describe the nature of the withheld documents, communications, or
tangible things in a manner that, without revealing information itself
privileged or protected, will enable the parties to assess the claim.

(B) information Produced. \f information produced in response to a
subpoena is subject to a claim of privilege or of protection as
trial-preparation material, the person making the claim may notify any party
that received the information of the claim and the basis for it. After being
notified, a party must promptly return, sequester, or destroy the specified
information and any copies it has; must not usc or disclose the information
until the claim is resolved; must take reasonable steps to retrieve the
information if the party disclosed it before being notified; and may promptly
present the information under seal to the court for the district where
compliance is required for a determination of the claim. The person who
produced the information must preserve the information until the claim is
resolved.

(g) Contempt.

The court for the district where compliance is required—and also, after a
motion is transferred, the issuing court—may hold in contempt a person
who, having been served, fails without adequate excuse to obey the
subpoena or an order related to it.

 

 

For access to subpoena materials, see Fed. R. Civ. P. 45(a} Committee Note (2013).

 

 
Case 2:19-mc-00011-Z Document 9-1 Filed 11/21/19 Page 4of103 PagelD 878

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
Chevron Intellectual Property LLC and Chevron
U.S.A. Inc.,
Plaintiffs,
Vv. Case No. 4:18-cv-3133
AEG Petroleum, LLC,
Defendant.

 

DEFENDANT AEG PETROLEUM LLC’s SECOND AMENDED NOTICE
OF DEPOSITION AND SECOND AMENDED REQUEST FOR
PRODUCTION OF DOCUMENTS TO TODD PITTS

Pursuant to FED. R. Civ. P. 30 and 45, Defendant AEG Petroleum, LLC (“AEG” or
“Defendant’”) will take the deposition of Todd Pitts (“Mr. Pitts”) on November 25, 2019,
beginning at 9:00 a.m., at the offices of Mullin Hoard & Brown, LLP, 500 S. Taylor, Suite 800,
Amarillo, Texas 79101, or at another time and place agreed upon by the parties and continuing
day-to-day until completed.

The examination will be taken before a Notary Public or other person authorized to
administer oaths and will be recorded stenographically and by video. Testimony derived
pursuant to this Notice of Deposition shall be used for any and all appropriate purposes permitted
by the Federal Rules of Civil Procedure and the local rules of the United States District Court for

the Southern District of Texas, Houston Division.

81594525v.1 1
Case 2:19-mc-00011-Z Document 9-1 Filed 11/21/19 Page 5of103 PagelD 879

Definitions

The following definitions are applicable to AEG’s Second Amended Request for Production

of Documents to Todd Pitts.

1.

10.

“Chevron” or “Plaintiffs” means the named Plaintiffs in this litigation, Chevron
Intellectual Property LLC and Chevron U.S.A. Inc., and their agents, employees,
representatives, and all those acting or purporting to act on behalf of either Plaintiff.

“AEG” or “Defendant” means the named Defendant in this litigation, AEG Petroleum,
LLC, and its agents, employees, and representatives.

“WMI” means Western Marketing Inc., as well as its parent company, RelaDyne, Inc., and
their agents, employees, representatives, and all persons acting or purporting to act on their
behalf or under their control.

“First Amended Complaint” means the First Amended Complaint filed by Chevron in this
action on August 16, 2019 [ECF No. 62], a true and correct copy of which, without exhibits,
is attached as Exhibit A.

“Pitts Declaration” means the Declaration of Todd Pitts that was filed in this action on
October 9, 2018 [ECF No. 28], a true and correct copy of which is attached as Exhibit B.

“Protective Order” means the Stipulated Protective Order that was signed by counsel for
Chevron and AEG, and was filed with the Court on February 14, 2019 [ECF No. 50], a true
and correct copy of which is attached as Exhibit C.

“Hansford” means Hansford Supply, Inc., which formerly was a defendant in this
litigation, and its agents, employees, and representatives.

“SJB” means SJB Services, LLC, and its agents, employees, and representatives.

“ALS Global” means the Chevron-approved lab that analyzed samples of bulk lubricant
products referenced in the First Amended Complaint and the Pitts Declaration.

“Document Preservation Letter” means the September 24, 2018 letter sent by certified
mail to Todd Pitts, on behalf of WMI, with a duplicate copy sent by certified mail to Mr.
Jess Brown, on behalf of RelaDyne, Inc., a true and correct copy of which is attached as
Exhibit D.

81594525v.1 2
Case 2:19-mc-00011-Z Document 9-1 Filed 11/21/19 Page 6of103 PagelD 880

Il.

12.

13.

14,

15.

16.

17.

18.

19.

“Chevron Bulk Products” includes bulk lubricant products sold under the Chevron
Trademarks, namely DELO, HAVOLINE, URSA, and HDAX as referenced in the First
Amended Complaint and in the Pitts Declaration.

“WMI Preferred Choice Bulk Products” or “WMI PC Bulk Products” means the WMI-
branded bulk lubricant products that WMI sold to AEG and other customers under this
private label name or similar names, including without limitation “BULK PC NGEO LA
30” or “BULK PC NGEO LA 30 (K).” References to the WMI PC Bulk Products are
included in the email, Product Data Sheets, and WMI invoice attached as Exhibit E.

‘““ALM” means an “Associate Lubrication Marketer” that commercially distributes Chevron
Bulk Products, as referenced in the Pitts Declaration.

“LM” means a “Lubrication Marketer” that commercially distributes Chevron Bulk
Products, as referenced in the Pitts Declaration.

“Chevron Product Standards” means Chevron’s strict product quality control processes
and product integrity standards related to the handling, distribution, and marketing of
Chevron Bulk Products, including specific procedures for unsealing, pumping, transporting,
and/or otherwise transferring Chevron Bulk Products, as referenced in Paragraphs 17 and 20
of the First Amended Complaint.

The words “concern” or “concerning” mean referring to, involving, commenting on,
discussing, evidencing, describing, depicting, constituting, containing, embodying, and
identifying.

The word “Document” shall be construed broadly to include the full scope of that term
contemplated in Federal Rules of Civil Procedure 26 and 34 and Federal Rule of Evidence
1001, including, without limitation, documents and electronically-stored information. Ifa
draft document has been prepared in multiple versions that are not identical, or if the
original identical versions are no longer identical due to subsequent modification, each non-
identical document shall be produced.

“Thing” shall be construed broadly and include the full scope of that term contemplated in
Federal Rules of Civil Procedure 26 and 34.

“Sales Documents” means the documents customarily used to evidence the purchase, sale,
and delivery of bulk lubricant products, including without limitation, the following:

e Purchase Orders

81594525v.1 3
Case 2:19-mc-00011-Z Document 9-1 Filed 11/21/19 Page 7 of103 PagelD 881

e Invoices

e Delivery receipts

e Shipping papers

e Certificates of analysis

e Manifest numbers

e Consignment documents
e Bills of lading

Instructions

1. If Mr. Pitts has any questions about the nature of the documents requested, or any of these
instructions, Mr. Pitts should contact AEG’s counsel, Bradley C. Weber at 214-740-8497 or
bweber@lockelord.com to discuss any questions Mr. Pitts may have.

2. These instructions shall apply to all Documents and Things in your possession, custody, or
control at the present time, or coming into your possession, custody, or control prior to the
deposition. If you know of the existence, past or present, of Documents and Things
requested by AEG, but are unable to produce such Documents and Things because they
presently are not in your possession, custody, or contro! (whether due to their destruction,
loss, or otherwise), you shall so state and shall identify such Documents and Things, and the
person who had possession, custody, or control of such Documents and Things.
“Documents and Things in your possession, custody, or control” shall include Documents
and Things in the possession, custody, or control of a third party over which you have
control.

3. Documents are to be produced in their full and un-redacted form. Redacted Documents
shall not constitute compliance with this request, unless such Documents are redacted
pursuant to a claim of privilege, as set forth below and in the Protective Order.

4, In the event a Document or Thing is withheld or redacted on a claim of attorney-client
privilege or work-product privilege, you shall provide a detailed privilege log that describes
the privilege being claimed and the information withheld in a manner sufficient to disclose
facts upon which you rely in asserting your claim, and to permit your claim of privilege to
be assessed by AEG and its attorneys.

5. If you object to a part of a request, you shall state the basis for your objections and respond
to all parts of the request not subject to your objections.

6. In the event that you object to a request or a term used therein as vague and/or ambiguous,
you must identify the particular words, terms, or phrases that you contend are vague and/or

81594525v.1 4
Case 2:19-mc-00011-Z Document 9-1 Filed 11/21/19 Page 8of103 PagelD 882

ambiguous, and specify the meaning you actually attributed to such words for purposes of
your response.

7. The singular form of a word shall always include the plural form of the word, and vice
versa. Likewise, the present tense of a word shall also include the past tense of the word,
and vice versa. Any pronoun shall mean the masculine, feminine, and/or gender neutral as
is most appropriate.

8. If Mr. Pitts seeks to retain the confidentiality of any documents requested by AEG, Mr. Pitts
may invoke the provisions of the Protective Order.

Second Amended Request for Production of Documents to Todd Pitts

Pursuant to Federal Rule of Civil Procedure 45, Mr. Pitts is requested to produce the
documents identified below. The requested documents and information should be produced at the
offices of Mullin Hoard & Brown, LLP, 500 S. Taylor, Suite 800, Amarillo, Texas 79101, or at
another place agreed upon by the parties, at least seven (7) days before the deposition.

Request No. 1: In Paragraph 4 of the Pitts Declaration, Mr. Pitts states that “[AEG] became
affiliated with WMI as an ALM for Chevron Bulk Products within my territory in February 2011. I
worked directly with AEG during its term as an ALM of Chevron Products for WMI.” Please
produce all Documents and Things concerning (a) any ALM agreement between AEG and WMI
(or between AEG and Chevron), and (b) any communications between you and other
representatives of WMI, or between you and representatives of AEG, Chevron, and/or WMI,
concerning the existence or negotiation of an ALM agreement or ALM relationship between WMI
and AEG (or Chevron and AEG).

Request No. 2: In Paragraph 5 of the Pitts Declaration, Mr. Pitts states that “In late 2016, I
received reports from several of WMI’s ALMs in the Texas panhandle that AEG was selling Delo
at below market price. AEG was purchasing all Chevron products in its inventory from WMI, but
had not purchased Delo from us, so I knew that they were not authorized to offer that product for
sale.” Please produce all Documents and Things concerning the referenced reports you received
from several of WMI’s ALMs in the Texas panhandle “that AEG was selling Delo at below market
price,” including the names of the ALMs that made the reports, the substance of the reports, and the
“market price” below which AEG was selling Delo.

Request No. 3: Please produce all Documents and Things concerning communications between
you and Chuck Beago, as referenced in Paragraph 6 of the Pitts Declaration.

Request No. 4: Please produce all Documents and Things concerning the “late 2016” meeting
with Patrick Gomez of AEG, as referenced in Paragraph 6 of the Pitts Declaration.

81594525v.1 5
Case 2:19-mc-00011-Z Document 9-1 Filed 11/21/19 Page 9of103 PagelD 883

Request No. 5: In Paragraph 7 of the Pitts Declaration, Mr. Pitts states that “I continued to receive
reports from ALMs concerning AEG selling Chevron Bulk Lubricants at below market price.”
Please produce all Documents and Things concerning the referenced reports you received from
ALMs that AEG was “selling Chevron Bulk Lubricants at below market price,” including the
names of the ALMs that made the reports, the substance of the reports, and the “market price”
below which AEG was selling the Chevron Bulk Lubricants.

Request No. 6: Also in Paragraph 7 of the Pitts Declaration, Mr. Pitts states that “Because AEG
would not acknowledge or address these issues, | advised Mr. Gomez by phone in March 2017 that
WMI was terminating its ALM relationship with AEG. WMI stopped selling and delivering
Chevron Bulk Products to AEG when the ALM relationship ended in March 2017.” Please
produce all Documents and Things concerning (a) your referenced call with Mr. Gomez in 2017,
and (b) any other communications between you and other representatives of WMI, or between you
and representatives of AEG, Chevron, and/or WMI, concerning the termination of an ALM
agreement or relationship between WMI and AEG (or Chevron and AEG).

Request No. 7: In Paragraph 8 of the Pitts Declaration, Mr. Pitts states that “In early 2018, |
received reports from certain of WMI’s ALMs that AEG was offering Chevron Bulk Lubricants for
sale. AEG was no longer an ALM of WMI and was therefore not authorized to sell any Chevron
products.” Please produce all Documents and Things concerning the referenced reports you
received from ALMs that “AEG was offering Chevron Bulk Lubricants for sale,” including the
names of the ALMs that made the reports and the substance of the reports.

Request No. 8: In Paragraph 9 of the Pitts Declaration, Mr. Pitts states that “On March 30, 2018, |
obtained from a Panhandle area engine services end-user a sample of a bulk product sold by AEG
that purported to be HDAX 3200.” Please produce all Documents and Things concerning this bulk
product sample, including the facts and circumstances related to how you obtained the sample and
the persons who were present when you obtained the sample.

Request No. 9: Also in Paragraph 9 of the Pitts Declaration, Mr. Pitts states that “I sent two
samples of the product to ALS Global in Phoenix for product-specification testing ... Specifically, |
asked them to test whether the two samples matched Chevron’s HDAX 3200 or 5200.” Please
produce all Documents and Things concerning the testing of these two sample, including the facts
and circumstances related to how you sent the samples to ALS Global for testing and any
communications among representatives of WMI, Chevron, and/or ALS Global relating to the
testing of the two samples.

Request No. 10: Also in Paragraph 11 of the Pitts Declaration, Mr. Pitts states that “I am aware
that WMI lost customers as a result of these unauthorized sales to Hansford.” Please produce all
Documents and Things concerning the customers that WMI lost as a result of the unauthorized
sales to Hansford, including the identity of the customers and the sales WMI would have made had
it not been for the unauthorized sales to Hansford.

81594525v.1 6
Case 2:19-mc-00011-Z Document 9-1 Filed 11/21/19 Page 10o0f103 PagelD 884

Request No. 11: Please produce all Documents and Things concerning bulk lubrication products
labeled as Chevron Bulk Products and sold to AEG by WMI, but which were not authentic
Chevron Bulk Products or were contaminated, misbranded, or erroneously labeled.

Request No. 12: Please produce all Documents and Things concerning any written policies or
procedures that WMI adopted to comply with the Chevron Product Standards for Chevron Bulk
Products.

Request No. 13: Please produce all Documents and Things concerning any written compliance

audits of WMI by Chevron with regard to the Chevron Product Standards for Chevron Bulk
Products.

Request No. 14: Please produce all Documents and Things, including Sales Documents,
concerning WMI’s sales of Chevron Bulk Products to AEG, including any communications
between you and AEG related to those sales.

Request No. 15: Please produce all Documents and Things, including Sales Documents,
concerning WMI’s sales of WMI PC Bulk Products to AEG, including any communications
between you and AEG related to those sales.

Request No. 16: Please produce all Documents and Things concerning customer complaints or
warranty claims that were received by WMI and related to bulk lubricant products sold by AEG.

Request No. 17: Please produce all Documents and Things concerning communications or
discussions (a) among you and other representatives of WMI, or (b) between you and
representatives of other persons or entities, including Chevron and customers of WMI, relating to
this lawsuit or any of the factual allegations contained in the First Amended Complaint or the Pitts
Declaration.

Request No. 18: Please produce all Documents and Things concerning any evidence you obtained
that suggested AEG was offering lower prices for Chevron Bulk Products than WMI could offer.

Request No. 19: Please produce all Documents and Things concerning WMI lost sales of Chevron
Bulk Products that occurred because AEG was offering to sell Chevron Bulk Products at prices
lower than the prices WMI was charging for sales to those customers.

Request No. 20: Please produce all Documents and Things concerning the steps that you took,
after receiving the Document Preservation Letter, to preserve all Documents and Things containing

information potentially relevant to the issues in this litigation.

Dated this 31st day of October, 2019.

81594525v.1 7
Case 2:19-mc-00011-Z Document 9-1 Filed 11/21/19 Page 11o0f103 PagelD 885

Respectfully submitted,

LOCKE LORD LLP

/s/ Bradley C. Weber

Bradley C. Weber

Attorney-in-charge
Texas State Bar No. 21042470
Southern District of Texas No. 92565
Email: bweber@lockelord.com

2200 Ross Avenue, Suite 2800

Dallas TX 75201-6776

Tel: (214) 740-8497

Fax: (214) 756-8497

MULLIN HOARD & BROWN, L.L.P.

Mark S. Logsdon
Texas State Bar No. 00795486
Email: mlogsdon@mhba.com
500 South Taylor, Suite 800
P. O. Box 31656
Amarillo, Texas 79120-1656
Telephone: (806) 372-5050
Facsimile: (806) 372-5086

ATTORNEYS FOR DEFENDANT,
AEG PETROLEUM, LLC

CERTIFICATE OF SERVICE

The undersigned hereby certifies that on October 31, 2019, a true and correct copy of this
document was served on all counsel for record via email before the document was served on Mr.
Pitts’ counsel or registered agent.

 

Bradley C. Weber

81594525v.1 8
Case 2:19-mc-00011-Z Document 9-1 Filed 11/21/19 Page 12o0f103 PagelD 886

EXHIBIT A
Case CasemmerasdsDopununet 62 Hrevldi tes Pwtxsp' Page PaxOh 887

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

Chevron Intellectual Property LLC, and
Chevron U.S.A. Inc.,

Plaintiffs,

Vv. Case No. 4:18-cv-3133

AEG Petroleum LLC,

 

Defendant.
FIRST AMENDED COMPLAINT
Plaintiffs Chevron Intellectual Property LLC and Chevron U.S.A. Inc.
(collectively, “Chevron”)! file this First Amended Complaint and seek damages
(trebled), profits, and attorneys’ fees and costs, against Defendant AEG Petroleum
LLC (““AEG” or “Defendant”).
INTRODUCTION
1. Defendant has engaged in the unauthorized use of Chevron
trademarks in connection with its sale of lubricant products in a manner that has
caused and is likely to continue to cause confusion in the marketplace.
2. Defendant’s unauthorized use of Chevron trademarks harms third-
party and downstream customers, who believe they are purchasing authorized and

appropriately branded Chevron product with applicable Chevron warranties, when

 

1 Chevron Intellectual Property LLC and Chevron U.S.A. Inc. are separate and
distinct entities but are referred to in this pleading as “Chevron” for simplicity.
Case Faseranerdassdopuanet 62 HredldiadHsrSHtxsp' Page Baggy 888

they are not. The unauthorized use of the Chevron trademarks by Defendant also
harms Chevron’s reputation and goodwill.

3. Defendant’s use of the Chevron trademarks at issue was not
sanctioned, authorized, or licensed by Chevron. This suit seeks to permanently
prevent Defendant from further infringing Chevron’s trademarks, from continuing
any misrepresentation, and from causing irreparable harm to Chevron.

PARTIES

4, Plaintiff Chevron Intellectual Property LLC is a Delaware limited
liability company, with its principal place of business at 6001 Bollinger Canyon
Road, San Ramon, California 94583. Chevron Intellectual Property LLC is the
owner of the Chevron Trademarks identified below.

5. Plaintiff Chevron U.S.A. Inc. is a Pennsylvania corporation, with its
principal place of business at 6001 Bollinger Canyon Road, San Ramon, California
94583. Chevron U.S.A. Inc. is a primary licensee of the Chevron Trademarks
identified below.

6. Defendant AEG Petroleum LLC is a Texas limited hability company
having a business address of 101 S.E. 11th, Suite 304, Amarillo, Texas 79101.
Defendant AEG has a registered agent in Texas—Garland D. Sell, 504 S. Polk,
Suite 101, Amarillo, Texas 79101-2318; has filings with the Texas Secretary of
State’s office, listing managers and directors at the address P.O. Box 1003,
Amarillo, Texas 79105-1003; and has a website, www.aegpetroleum.com. AEG

describes itself on that website as a seller of bulk oil products including gasoline,
Case CasemrEQndos4 3Dopgaurnet 62 ered AdesPWexsp' Page BaxYh 889

diesel, lubricants, and propane. AEG sells throughout Texas, as advertised on its
website. Attached as Exhibit 1 is a true and correct copy of the AEG website,
www.aegpetroleum.com as accessed on Aug. 28, 2018.

JURISDICTION AND VENUE

7. This Court has original subject matter jurisdiction over this trademark
action pursuant to 28 U.S.C. § 13838(a) and 15 U.S.C. § 1121. This Court has
supplemental jurisdiction over the state-law claims pursuant to 28 U.S.C. § 1338(b)
and 28 U.S.C. § 1367.

8. This Court has personal jurisdiction over Defendant because
Defendant maintains a place of business in the State of Texas.

9. Venue is proper in this district under 28 U.S.C. § 1391(b), (), and (d)
because Chevron is located in this district, and Defendant sells within this district
and is subject to personal jurisdiction in this district. AEG’s own website identified
the entire State of Texas as “Locations We Service,” which includes this district. See
Ex. 1 at 13.

10. Defendant’s acts are causing irreparable harm to Chevron in this
district.

FACTS RELEVANT TO ALL CAUSES

Chevron’s Famous Trademarks
11. Chevron is a global leader among integrated energy companies with
operations comprising upstream exploration and production, midstream
transportation, power and trading, downstream manufacturing and retail, and

technology.
Case ZagerncrBQQ1Gs4 Dogme 62 FtpedlddHs/1 PAGE XS! He RaGeh 890

12. Chevron and its products and services are recognized for their quality,
performance, and technology around the world.

13. Chevron Intellectual Property LLC is the owner of, and Chevron
U.S.A. Inc. is a primary licensee of the CHEVRON mark, the CHEVRON logo, the
DELO marks, the HAVOLINE mark, the URSA mark, and the HDAX mark
including, among many others, the following federally registered trademarks

(collectively, the “Chevron Trademarks”):

 

Ee Trademark | EPS: ee nee | Goods & Services —
No. Date __ :

 

Chevron 3,450,887 Int’l Class: 04
’ June 17, 2008

    

bo

“petroleum and
petroleum-derived
products”

 

Chevron 3,455,273 Int’l Class: 04
E June 24, 2008

 

 

 

3 “petroleum and
petroleum-derived
products”
Chevron 3,450,910 Int'l Class: 04
4 ee dune DE 2a0e “petroleum and
petroleum-derived
products”
416,133 Int'l Class: 04
5 CHEVRON Aug. 28, 1945 “motor fuels for use
in internal
(last renewed combustion engines”

Sept. 19, 2015)

 

 

 

 

 

 
Case Gageacr GNA asd sPogumeanesr b2 FRedldHAHS 1 PAVEXSO! Pe BagGah 891

 

 

 

 

 

 

 

 

 

 

 

Ex. U.S. Reg. No. & 5
No. Trademark yee Goods & Services
972,72 : 2
Chevron oe 9 Int'l Class: 04
6 Reg Nov. dit, 1279 “petroleum and
sk | (last renewed products derived
Nov. 13, 20138) from petroleum”
Chevron | 2,397,626 Int’l Class: 04
7 | eng) Oct. 24, 2000 “petroleum and
| eg (last renewed products derived
=< niet Oct. 27, 2010) from petroleum”
Int'l Class: 04
658,682
_ “petroleum waxes,
8 CHEVRON Feb. 25, 1958 white oils, and
(last renewed petrolatums, motor
Mar. 28, 2008) fuels, lubricating
oils and greases”
Ch 888,144 Int’l Class: 04
Unevron
Ss Mar. 24, 1970 —
9 a (last renewed combustion engine
Hy ‘| Mar. 28, 2010) fuels; kerosene;
i | lubricating oils and
greases”
3,473,719 Int] Class: 01
Chevron
Jul. 22, 2008 “chemicals and
10 (last renewed chemical
ges) Aug. 3, 2018) intermediates for
use in the industrial
arts”

 

 
Case ZAGemerOQV1d3Z3DqouRVAMR-62 Fist HAeAS/1 PAGES PABe Bagel 892

 

 

 

 

 

 

 

 

 

 

 

 

= Trademark 7 Sone Ne os | Goods & Services
No. Date ae
973,179 Int'l Class: 01, 04
Chevron Nov. 20, 1973 & .
chemicals and
ll (last renewed chemical
laters Nov. 25, 2013) intermediates for
use in the industrial
arts”
3,455,296 Intl Class: 04
12 Jun. 24, 2008 “Petroleum and
~ (last renewed petroleum-derived
Jul. 5, 2018) products for
industrial and
automotive use”
3,345,946 Int'l Class: 01
13 DELO Nov. 27, 2007 Transmission Fluid
(last renewed
Dec. 21, 2017)
1,008,301 Int’l Class: 04
i Bae Apr. 8, 1975 Lubricating Oils and
(last renewed Greases
Apr. 14, 2015)
61,806 Int'l Class: 04
15 HAVOLINE Apr. 9, 1907 Oils [and greases] for
(last renewed gas-engines and
Apr. 11, 2017) automobiles
84,057 Int'l Class: 04
He U RS A Oct. 31, 1911 Lubricating Oils
(last renewed
Sept. 26, 2011)

 

 
Case [ageracrGQgddsd sDoowmeanes 62 FitpedldideHs/1PAV XS Pe Fagalh 893

 

 

Ex. U.S. Reg. No. & 5
se Trademark c eae _| Goods & Services
1,726,933 Intl Class: 04
17 HDAX Oct. 27, 1992 Lubricating oils for
(last renewed use in two-cycle and
Oct. 26, 2012) four-cycle natural
gas engines

 

 

 

 

 

 

14. Exhibits 2 through 17 are copies of the above Registrations with prints
from the U.S. Patent and Trademark Office records confirming the Registrations’
current active status and ownership by Plaintiff Chevron Intellectual Property LLC.
These Registrations are valid, subsisting, and in full force and effect. In addition,
each of the Chevron Trademarks have been registered for over five years and are
incontestable pursuant to 15 U.S.C. § 1065.

15. The CHEVRON word mark has been in continuous and extensive use
in commerce since at least as early as 1935. The CHEVRON logo mark has been in
continuous and extensive use in commerce (with minor design alterations over the
years) since at least as early as 1969. The DELO mark has been in continuous and
extensive use in commerce since at least 1975. The HDAX mark has been in
continuous and extensive use in commerce since the 1960s. The HAVOLINE and
URSA marks have been in continuous and extensive use in commerce for more than
a hundred years.

16. Chevron has expended large sums of money over many years
advertising goods and services under the Chevron Trademarks throughout the

United States. As a result of this long-term use and extensive promotion of the
Case GaSeareQUgsdshoouauenemt 62 HRedldhtdhHs1SHFXSo"! Page BUY 894

Chevron Trademarks, these marks have become well-known to the trade and the
general public throughout the United States, and Chevron has established
extensive goodwill and public recognition in and of the marks as exclusive
identifiers of Chevron’s goods and services. The Chevron Trademarks are widely
recognized by the general consuming public of the United States as a designation of
the source of Chevron’s goods and services and have become famous.

Chevron Bulk Products and Product Integrity Standards

17. Chevron sells bulk lubrication products and related services, including
its DELO, HDAX, HAVOLINE, and URSA products (collectively, the “Chevron Bulk
Products”). Chevron Bulk Products are subject to quality control processes and
generally are delivered by hose (and not by tote or other container) to a storage tank
before installing the product into a vehicle or other end use. Chevron Bulk Products
are used in all types of vehicles and equipment.

18. Chevron exclusively manufactures these products at Chevron’s or its
authorized blenders’ refineries and plants. Chevron is recognized for its quality,
performance, and technology around the world. Moreover, Chevron has consistently
produced and rendered these high-quality lubricant products and services under the
Chevron Trademarks throughout the United States for decades or even longer.

19. To maintain its reputation for quality, Chevron maintains a network of
authorized marketers known as “Lubrication Marketers” (“LMs”) that commercially
distribute Chevron’s lubricants, including Chevron Bulk Products. The use of
Chevron Trademarks by the LMs is subject to Chevron’s sole discretion. These LMs,

in turn, may take on “Associate Lubrication Marketers” (“ALMs”) for specific

8
Case GaSe Br BQtlds43P qoUsuMert 62 HARUM UEAGF HOFXSD Page BUAAP 895

reasons, including, for example, to service customers in a more remote location, or
to capitalize on the ALM’s existing relationship with a particular customer.

20. To ensure that end users are purchasing the high-quality product that
the public associates with Chevron’s brands of lubricants, Chevron has established
a number of product integrity standards related to the handling, distribution, and
marketing of its lubricants. Such product integrity standards include, for example,
specific procedures for unsealing, pumping, transporting, and otherwise
transferring Chevron Bulk Products.

21. The use of the Chevron Trademarks, among other marks, by LMs or
ALMs is subject to Chevron’s discretion and to compliance with Chevron’s product
integrity standards and other requirements. Chevron audits its LMs every one-to-
three years to ensure that the LMs are using the correct labels and hoses for the
correct products, and otherwise maintaining Chevron’s product integrity standards.

AEG’s Unauthorized Use of the Chevron Trademarks

22. Chevron is informed and believes that Defendant AEG has been using
Chevron Trademarks including DELO, HDAX, and URSA in connection with its
sales without authorization from Chevron. Any authorization (as an ALM or
otherwise) purportedly from a Chevron LM for AEG to use the Chevron Trademarks
in connection with its sales was revoked by no later than 2017. Yet, AEG continued
to use the Chevron Trademarks in its sales, including in connection with AEG’s
downstream sales of products sold by the LM as private-label products, not bearing
the Chevron Trademarks and not subject to the applicable Chevron warranty. A

true and correct copy of the Chevron warranty applicable to particular branded

9
Case Cake mEMeRbZaBweMAhPeL Pied o1/88/481 AAGKADO aye APGALE 896

products is attached hereto as Exhibit 18 (available at
https://www.chevronlubricants.com/en_us/home/chevron-warranty.html).

23. Chevron obtained samples of lubricants that AEG customers offered
for sale as Chevron-branded products. Chevron sent these samples to a third-party
laboratory to be tested and learned that these lubricants either were contaminated
Chevron products, or unknown products altogether.

24. Chevron sent AEG a cease and desist letter on June 5, 2018,
demanding that AEG “immediately cease any unauthorized sale, advertising,
promotion, display or invoicing of oils, lubricants, or any other petroleum products
using the Chevron Marks.” Attached as Exhibit 19 is a true and correct copy of the
cease and desist letter dated June 5, 2018.

25. Hearing no response from AEG, Chevron contacted AEG by e-mail. On
or around June 25, 2018, Mr. Mark Logsdon, an attorney for AEG, contacted
Chevron, and the parties exchanged a series of correspondence by phone and e-mail.
During these discussions, AEG would not commit to stop selling product deceptively
labeled as Chevron Bulk Product and otherwise unfairly competing with Chevron.
Instead, Mr. Logsdon requested further documents and information regarding
Chevron’s testing of the Hansford product that had come from AEG.

26. OnJune 29, 2018, at AEG’s request, Chevron sent AEG a second letter
containing more information about Chevron’s investigation, including a copy of a
sales offer from AEG dated June 8, 2018, a true and correct copy of which is

attached hereto as Exhibit 20. This document shows AEG offering to sell Chevron

10
Case ke MEMEObEPa BUUURRHPSL Filed oh/BA/1O1AAIKADAG Pegeye 897

products including HDAX 3200 Low Ash 30W and HDAX 3200 Low Ash 40W after
WMI stopped supplying AEG with Chevron products.

27. AEG responded with a letter dated July 20, 2018. AEG’s letter
demanded that Chevron provide additional evidence that AEG’s products were
unauthorized and/or not as advertised by AEG. AEG also asked that Chevron
provide the chain of custody for the product test results. Importantly, AEG did not
provide any explanation for the accused conduct, nor did it agree to cease its sales of
Chevron Bulk Products.

28. Chevron also is informed and believes that AEG has been purchasing
private-label product not specified by an LM as Chevron product and not bearing
any Chevron Trademarks or accompanied by the applicable Chevron warranty and
then on its own and without any authorization from Chevron using the Chevron
Trademarks when reselling that private-label product downstream.

a ee ae

29. Chevron has no access or ability to control or maintain the nature and
quality of the products handled, offered for sale, distributed, and sold in bulk by
Defendant. Chevron cannot verify, warrant, or ensure that Defendant is following
any standards for quality assurance, much less Chevron’s specific product integrity
standards, in Defendant’s handling of bulk product that Defendant is selling using
the Chevron Trademarks. Chevron cannot permit Defendant’s misappropriation
and unauthorized use of the Chevron Trademarks in connection with the sale of

products which may or may not be genuine Chevron products and which, even if at

11
Case Gabe Me Ree-bsr33> woulimient 62 Filed bn/Balt61 FASS” PAGe TFGFZ2 898

some point in the supply chain were products sourced from Chevron, are not stored,
shipped, transported, or handled in accordance with Chevron’s product integrity
standards and are not supported by the applicable Chevron warranty.

30. Defendant’s unauthorized use of the Chevron Trademarks in
connection with these products is likely to cause confusion, mistake, or deceive
customers and potential customers into thinking that there is an affiliation,
connection, sponsorship, or association between Chevron and Defendant and/or
between Chevron and the products sold by Defendant and/or that Chevron has
authorized and warrants Defendant’s sales, handling, and distribution of Chevron
Bulk Products, when such is not the case.

31. As a result of Defendant’s unauthorized use of the Chevron
Trademarks, Defendant is unlawfully benefitting from the goodwill, labor, and
significant expense that Chevron has undertaken over the years to gain acceptance
of its products and services, such that Defendant is taking a free ride on Chevron’s
well-known and valuable marks.

32. Defendant’s ongoing unauthorized use of the Chevron Trademarks
damages Chevron’s goodwill by falsely associating those marks with Defendant and
unjustly enriches Defendant at Chevron’s expense.

33. Defendant’s continued unauthorized use of the Chevron Trademarks
has caused, and will continue to cause, harm to Chevron’s reputation, goodwill, and
business opportunities. Defendant is causing Chevron irreparable damage and

harm for which there is no adequate remedy at law.

12
Case Gabe MEPev-O3re3> HaeuirehPe2 Fifed bh/68/t61g AIS Page THEFI2 899

COUNT I
(Counterfeiting of Federally Registered Trademarks
under 15 U.S.C. §§ 1114, 1116)

34. Chevron repeats and realleges, as if fully set forth here, each and every
allegation contained in the paragraphs above.

35.  Defendant’s unauthorized use of the Chevron Trademarks in
connection with the sale of products as described above constitutes use in commerce
of a counterfeit mark in violation of Sections 32 and 34 of the Lanham Act, 15
U.S.C. §§ 1114 and 1116.

36. Defendant’s actions, as described herein, were undertaken with full
knowledge of Chevron’s rights, and continued after notice, thus constituting willful
counterfeiting.

37. Chevron is entitled to the remedies available under 15 U.S.C. §§ 1116
and 1117 to address the willful counterfeiting by Defendant. Such remedies include
treble damages, statutory damages, and recovery of attorneys’ fees.

38. The acts of Defendant described above have caused and, without
judicial intervention, will continue to cause Chevron irreparable harm for which

there is no adequate remedy at law.

COUNT II
(Infringement of Federally Registered Trademarks
under 15 U.S.C. §§ 1114)

39. Chevron repeats and realleges, as if fully set forth here, each and every
allegation contained in the paragraphs above.

40. Defendant’s unauthorized use of the Chevron Trademarks in
connection with their business as described above constitutes use in commerce of a

13
Case Ge mEMeOeezsa> oauNRahPee Filed bN/8a/48/1F AGRO ERGe PEGRYB 200

reproduction of a registered mark that is likely to cause confusion and mistake and
to deceive consumers as to the source or origin of Defendant’s products and services
and/or Defendant’s business in violation of Section 32 of the Lanham Act, 15 U.S.C.
§ 1114.

41.  Defendant’s unauthorized use of the Chevron Trademarks as described
above constitutes infringement of Chevron’s federally registered trademarks in
violation of Sections 32 and 34 of the Lanham Act, 15 U.S.C. § 1114.

42. Defendant’s actions as described here were undertaken with full
knowledge of Chevron’s rights, and continued after notice, thus constituting willful
infringement.

43. Defendant used the Chevron Trademarks with full knowledge of
Chevron’s rights, and in bad faith with willful and deliberate intent to trade on
Chevron’s substantial recognition, reputation, and goodwill. In view of the willful
nature of Defendant’s infringement, this is an exceptional case within the meaning
of 15 U.S.C. § 1117(a), entitling Chevron to recover fees, among other monetary
remedies.

44. The acts of Defendant described above have caused and, without
judicial intervention, will continue to cause Chevron irreparable harm for which

there is no adequate remedy at law.

14
Case Gas PEMC0-Wsf33P HaLURene de Hed bh Gaited ASSO”! PSG] TEP 901

COUNT HI
(Unfair Competition and False Advertising under 15 U.S.C. § 1125(a))

45. Chevron repeats and realleges, as if fully set forth here, each and every
allegation contained in the paragraphs above.

46. The acts of Defendant described above constitute unfair competition
and false advertising in violation of Section 43(a) of the Lanham Act, 15 U.S.C.
§ 1125(a).

47. Defendant has used and is using without authorization the Chevron
Trademarks in commercial advertising and promotion.

48. Defendant has made and is making false express and implied
representations that they are authorized to sell Chevron Bulk Products and/or that
the bulk products they sell are genuine Chevron products subject to Chevron quality
control procedures and specific Chevron warranties, so as to create a likelihood of
confusion among customers, thereby inducing beliefs regarding Defendant’s
business and/or the products sold by Defendant that are contrary to fact.

49. Defendant’s unauthorized use in commerce of the Chevron Trademarks
constitute a false designation of origin and false and misleading representation of
fact that is likely to confuse or deceive customers or cause customers to believe
mistakenly that Defendant and/or its products and services are offered by Chevron,
or are otherwise warranted by, affiliated, connected, associated with, or sponsored
or approved by Chevron.

50. Defendant’s unauthorized use in commerce of the Chevron Trademarks

in connection with Defendant’s marketing, distribution, promotion, and sale to the

15
Case Gabe MEPO0-O3r33? Hatument 62 "Filed bh Bb/tB/1g IASAKSD”! PAG] TE GPZ2 207

consuming public of services and goods (specifically lubricant products) constitute a
misappropriation of the distinguishing and identifying features of the Chevron
Trademarks that Chevron created through substantial effort and expense.

51.  Defendant’s unauthorized use of the Chevron Trademarks also
constitutes use in commerce of a false or misleading designation of origin which is
likely to deceive, to cause mistake, or to cause confusion by leading consumers to
believe that Defendant has an affiliation with Chevron, or its products are
warranted by, sponsored or approved of by Chevron, or are otherwise associated
with, or have obtained permission from Chevron.

52. Defendant’s actions constitute violations of 15 U.S.C. § 1125(a) in that
such false designation and representations of origin and quality are used on or in
connection with the services and products that Defendant causes to enter into or to
affect interstate commerce.

53. Defendant’s actions as described above were undertaken with full
knowledge of Chevron’s rights, and continued after notice, thus constituting willful
unfair competition and false advertising.

54. Defendant’s unauthorized use in commerce of the Chevron Trademarks
constitutes unfair competition and false advertising pursuant to Section 43(a) of the
Lanham Act, 15 U.S.C. § 1125(a).

55. In view of the willful nature of Defendant’s unfair competition and
false advertising, this is an exceptional case within the meaning of 15 U.S.C.

§ 1117(a), entitling Chevron to recover fees, among other monetary remedies.

16
Case Gabe Ma Peo-bar33> Madliment 62 Flea bt ealt6 1g ASASD"! Page PPPZ2 90°

56. The acts of Defendant described above have caused and, without
judicial intervention, will continue to cause Chevron irreparable harm for which
there is no adequate remedy at law.

COUNT IV
(Dilution under 15 U.S.C. § 1125(c))

57. Chevron repeats and realleges, as if fully set forth here, each and every
allegation contained in the paragraphs above.

58. This claim arises under federal law for trademark dilution with regard
to the Chevron Trademarks.

59. The Chevron Trademarks are famous and distinctive, inherently or
through acquired distinctiveness, throughout the United States.

60. Defendant’s unauthorized commercial use of the Chevron Trademarks
began after the marks became famous.

61. Defendant’s unauthorized use of the Chevron Trademarks is likely to
cause the dilution of said marks by blurring and/or tarnishment.

62. The acts of Defendant described above constitute dilution under
federal law in violation of 15 U.S.C. § 1125¢c).

63. In view of the willful nature of Defendant’s dilution by blurring and/or
tarnishment, this is an exceptional case within the meaning of 15 U.S.C. §§ 1117(a)
and 1125(c)(5), entitling Chevron to recover fees, among other monetary remedies.

64. The acts of Defendant described above have caused and, without
judicial intervention, will continue to cause Chevron irreparable harm for which

there is no adequate remedy at law.

17
Case ase WE PRV-Der33> edetiment 62 Field bh’ daité19 ASKS” Page THPZ2 204

COUNT V
(Unfair Competition under Texas Common Law)

65. Chevron repeats and realleges, as if fully set forth here, each and every
allegation contained in the paragraphs above.

66. This claim arises under Texas common law for unfair competition,
namely the unauthorized and confusing use of the Chevron Trademarks in a
manner designed to misrepresent Defendant’s affiliation with Chevron.

67. Defendant’s unauthorized use of the Chevron Trademarks in Texas
constitutes passing off and creates a likelihood of confusion, mistake, or deception.

68. By reason of Defendant’s wrongful acts alleged above, Chevron has
suffered and will continue to suffer damage to business, trade, reputation, and
goodwill as a result of the erroneous perception that the goods and services of
Defendant is affiliated with, sponsored by, approved by, or originate from Chevron.

69. The acts of Defendant described above constitute unfair competition in
violation of Texas common law.

70. Defendant’s actions as described above were undertaken with full
knowledge of Chevron’s rights, and continued after notice, thus constituting willful
unfair competition.

71. The acts of Defendant described above have caused and, without
judicial intervention, will continue to cause Chevron irreparable harm for which

there is no adequate remedy at law.

18
Case Gabe PePevLsr33> Hatten’ de |Fifed bh’ ealt61giAAkSb°' Page THGFLQ 905

COUNT VI
(Dilution under Tex. Bus. & Com. Code § 16.103)

72. Chevron repeats and realleges, as if fully set forth here, each and every
allegation contained in the paragraphs above.

73. This claim arises under Texas law for trademark dilution with regard
to the Chevron Trademarks.

74. The Chevron Trademarks are famous and distinctive, inherently or
through acquired distinctiveness, in Texas and elsewhere throughout the world.

75.  Defendant’s infringing commercial use of the Chevron Trademarks
began after the Chevron Trademarks became famous.

76. Defendant’s infringing commercial use of the Chevron Trademarks is
likely to cause dilution of Chevron’s famous marks.

77. The acts of Defendant described above constitute dilution under Texas
law in violation of Tex. Bus. & Com. Code § 16.103.

78. The acts of Defendant described above have caused and, without
judicial intervention, will continue to cause Chevron irreparable harm for which

there is no adequate remedy at law.

19
Case Gabe WEROV-bsr33 > BddlifiahPee Fied bn/d8/t8/191AIKSD° Page 20°GF 22 906

PRAYER FOR RELIEF
WHEREFORE, Chevron prays that this Court enter final judgment and
preliminary and permanent injunctive relief in favor of Chevron and against
Defendant, as follows:

A. awarding Chevron its compensatory, consequential, statutory, and
special damages (trebled) including, without limitation, its lost profits,
Defendants’ profits, loss of goodwill and damage to its reputation, as
well as exemplary damages, together with pre- and post-judgment
interest, as provided by law;

B. awarding Chevron its reasonable attorneys’ fees and costs associated
with this action;

C. granting permanent injunctive relief in favor of Chevron and against
Defendant enjoining Defendant from engaging in the unlawful
practices described in this Complaint;

D. requiring Defendant, pursuant to the Lanham Act, to deliver to
Chevron or destroy its entire inventory of Chevron Bulk Products and
labels bearing or infringing the Chevron Trademarks or a confusingly
similar copy thereof; and

E. granting such further relief as this Court deems just and proper.

20
Case Gabe ME POl-O8733> BdetimenP ee Filed bn’ ealt6/19 AIS” BaGe ZPGFI2 207

August 16, 2019

Respectfully Submitted,

By: /s/ Abby L. Parsons

 

R. Bruce Hurley

Attorney In Charge

Texas Bar No. 10311400

S.D. Tex. Fed. ID No. 12835
Craig Stanfield

Texas Bar No. 24051371

S.D. Tex. Fed. ID No. 789722
Christie Cardon

Texas Bar No. 24036326

S.D. Tex. Fed. ID No. 567834
Abby L. Parsons

Texas Bar No. 24094303

S.D. Tex. Fed. ID No. 2618689
KING & SPALDING LLP
1100 Louisiana St., Ste. 4000
Houston, Texas 77002

(Tel): 713-751-3200

(Fax): 713-751-3900
bhurley@kslaw.com
cstanfield@kslaw.com
ccardon@kslaw.com
aparsons@kslaw.com

Of Counsel:

Kathleen E. McCarthy

KING & SPALDING LLP

1185 Avenue of the Americas
New York, New York 10036
Tel: (212) 556-2345

Fax: (212) 556-2222
kmccarthy@kslaw.com

Attorneys for Plaintiffs

Chevron Intellectual Property LLC
Chevron U.S.A. Inc.

21
Case Gabe Mrmenose3DpuemmenPer Fired 64/68/181FAIKSD Pate Ragess 908

CERTIFICATE OF SERVICE
I certify that on August 16, 2019, I electronically filed the foregoing document
with the Clerk of the Court using the CM/ECF system which automatically sends

e-mail notification of such filing to all counsel of record.

/s/ Abby L. Parsons

Attorney for Plaintiffs

Chevron. Intellectual Property LLC &
Chevron U.S.A. Inc.

 

22
DMSLIBRARYO1\32651075.v12
Case 2:19-mc-00011-Z Document 9-1 Filed 11/21/19 Page 35o0f103 PagelD 909

EXHIBIT B
Case Chee riSW-O3139 Badiment 28 Midd  THSD of F8/OS/A8' Page's? 94°

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

Chevron Intellectual Property
LLC, and Chevron U.S.A. Inc.,

Plaintiffs,
Vv. Case No. 4!18-ev-3133

AEG Petroleum LLC, and
Hansford Supply, Inc.,

 

Defendants.

DECLARATION OF TODD PITTS

1. My name is Todd Pitts. I am over the age of 21 and
competent to give this declaration. The facts stated here are based on
my personal knowledge and the attached documents.

2. I am an Account Manager for Western Marketing Inc.
(“WMI”). Headquartered in Abilene, Texas, WMI is a leading regional
supplier of bulk and packaged lubricants primarily for transportation,
agriculture, and energy pumping and gathering systems. I am a trained

professional sales representative for WMI, and manage relationships
Case hear iyey-03138 CBddliment 28" Hied HTXSD of 48709/18' Page'FOP?P 2*4

with WMI customers in several North Texas counties and adjacent
counties in parts of Oklahoma, Colorado, Kansas, and New Mexico.

3. WMI has for several decades been an authorized Chevron
“Lubrication Marketer” (‘LM"). Chevron’s line of bulk lubrication
products includes Delo, HDAX, HAVOLINE, and URSA products
(together, referred to as “Chevron Bulk Products”).

4. As an authorized LM, WMI was permitted to take on
Associate Lubrication Marketers (‘ALMs”), including for purposes of
servicing customers in remote locations or ‘capitalizing on an ALM’s
existing relationships with particular customers. I work with WMI’s
authorized ALMs within my territory. AEG Petroleum LLC (‘AEG’)
became affiliated with WMI as an ALM for Chevron Bulk Products
within my territory in February 2011. I worked directly with AEG
during its term as an ALM of Chevron Bulk Products for WMI.

5. In late 2016, I received reports from several of WMI's ALMs
in the Texas panhandle that AEG was selling Delo at below market
price. AEG was purchasing all Chevron products in its inventory from
WMI, but had not purchased any Delo from us, so I knew that they

were not authorized to offer that product for sale.
Case AID RHid a BURGAS HEE HED of 18HEAB HbeFEPP 2

6. I shared these reports with Chuck Beago, a Chevron
lubricants business consultant working directly with WMI. In late 2016,
Chuck and I met with Patrick Gomez of AEG at AEG’s facilities in
Amarillo to address their purported sales of Delo. Mr. Gomez told us
that as a result of driver error, another product had been mislabeled
and sold as Delo. Mr. Gomez promised that AEG would address the
situation.

7. However, problems with AEG persisted. I continued to
receive reports from ALMs concerning AEG selling Cheyron Bulk
Lubricants at below market price. Because AEG would not acknowledge
or address these issues, I advised Mr. Gomez by phone in March 2017
that WMI was terminating its ALM relationship with AEG. WMI
stopped selling and delivering Chevron Bulk Products to AEG when the
ALM relationship ended in March 2017.

8. In early 2018, I received reporta from certain of WMI's
ALM’s that AEG was offering Chevron Bulk Products for sale. AEG was
no longer an ALM of WMI and was therefore not authorized to sell any

Chevron products.
Case Chee FPA) ba1 39° BUaineRt 28 Hed HTXSD of 28708718! Paye'AGP?P 21°

9. On March 30, 2018, I obtained from a Panhandle area
engine services end-user a sample of a bulk product sold by AEG that
purported to be HDAX 3200. I also obtained from this business the
invoice that it received from AEG for the sale of that product. The
invoice from AEG is attached as. Exhibit 1. I sent two samples of the
product to ALS Global in Phoenix for product-specification testing in
accordance with the LubeWatch® protocol that ALS is authorized to
administer for Chevron. Specifically, I asked them to test whether the
two samplea matched Chevron’s HDAX 3200 or 5200. The April 2, 2018
reports that I received from ALS for sample Nos. 44021792332 and
44021792333 both state that the samples tested were “different from
HDAX 3200 and HDAX 5200.” See attached Exhibits 2 and 3,
respectively.

10. Also in early 2018, I advised Mr. Beago that Hansford
Supply Inc. (‘Hansford’) in Gruver, Texas, an AEG customer, was
selling and offering to sell purported Chevron Bulk Products, including
HDAX and URSA. Hansford has never been a Chevron LM or an ALM

of a Chevron LM.
CaS® Cass ATC) BUA 28 Hedi TRSD of F8/0918' Page's GPP 91

11. In April 2018, Mr. Beago and I met with Hansford owner
Bob Tolleson at Hansford’s facility. Mr. Tolleson confirmed that
Hansford had purchased the bulk lubricant products from AEG, who
represented that they were HDAX 3200 and URSA 1540. Additionally,
Mr. Beago and I saw bulk storage tanks with Chevron drum labels for
URSA 1540 and HDAX 3200. Chevron does not permit drum labels to
be affixed to bulk storage tanks. In addition, the label for HDAX 3200
was a photocopy, not an actual label. Attached as Exhibit 4 are true and
correct copies of three photographs of the non-conforming labels and the
bulk storage tanks to which they were affixed. I am aware that WMI
lost customers as a result of these unauthorized sales to Hansford.

12. I was later able to obtain from a WMI customer an AKG
pricing schedule dated June 8, 2018. See attached Exhibit 5. The pricing
schedule quotes a price for Chevron HDAX 3200 low ash 40W and
Chevron HDAX 3200 low ash 30W. The pricing schedule bears the
signatures of Jake Grubb (AEG Sales Representative) and Quint Brown
(AEG Dalhart Manager). Attached to the pricing schedule is a New
Customer Packet with Credit Application, Customer Fuel Authorization

Form, and related documents. The Customer Fuel Authorization Form
ERE il

Case cas PAP-Os133 °Budiinent 28 Hiei TXSD of WroGA18! Page'@ GF? °*°

lists Chevron bulk products Delo 15/40 and HPLX LA 30 under the
“Product Selection” section of the form. As of the date of the pricing
schedule and New Customer Packet, AEG was not an authorized
Chevron ALM and therefore had no basis to provide this information to
anyone.

13. As an authorized Chevron LM, WMI is authorized to
generate Chevron product labels at WMI's facilities. At some point after
visiting Hansford in April 2018, 1 determined in consultation with WMI
employees who staff the front counter of our Amarillo location that
individuals representing that they were with AEG came to our Amarillo
location, and without my knowledge or authorization (because AEG was
no longer an authorized ALM), requested and were able to get
additional Chevron bulk product labels. The WMI employees with
whom they dealt were unaware that AEG had previously been
terminated as an ALM. On information and belief, AEG has used these
ill-gotten labels on products of unknown origin that AEG sold to its

customers after WMI terminated AEG as a Chevron ALM.
Case hed Ue18°Q09133 BUdinent 28 "Middl TKSB of CBOGAB' Bagel AgA7> 916

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury
that the foregoing is true and correct. Executed in Amarillo,

Texas on October 9, 2018.

St Go

Todd Pitts

 

DMSLIBRAR Y01\32951901.v5
Case Bake PI PLV-b3 133 Houle’ 28-T "Pile ITTRED drP26/0S/ 28 Page aUH'? 927

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

Chevron Intellectual Property LLC, and
Chevron U.S.A. Inc.,

Plaintiffs,
V.
AEG Petroleum LLC, and Hansford
Supply, Inc.

Defendants.

 

Case No. 4:18-cv-3133

EXHIBIT 1
 
   

   

 

OLEUM LLC
Gasoline + Diesel - Lubricants

P.O. Box 1003 Amarillo, Tx 79105
Phone: 806-322-7000 Fax: 806-322-1380

Sold To: Ship To:

OO Faa PBRMTIRRhe sb -PIERLAHEHS> PAGES 1PRgPaqgyP 918

Page : 1

Invaice No: 66319
Invoice Date: 02/08/2018
Ship Date: 02/08/2018
Due Date: 03/10/2018

oe a

 

 

 

Account #: Qi PO Number: Terms: NET30
Ship Via: CUSTOM Sales td: Bol No:

Product Description Quantity Price Amount
BULK-CHEVRON HDAX 3200 LA 40 275.00 X10.s80000 3,019.50
BULK-BLUE MTN LL A/F 50/50 225,00 >Xs.200000 4,170.00

For billing questions, please email your account representative Subtotal 4,189.50
at accounting@saegpetroleum.com. Thank you for your business!!! Sales Tax 8.25% 0.00
Tenet #19014 Total 4,189.50

Involce Total Due on 03/10/2018
Case Gh AGRO baZas” BOURKE 2e-F "PHP TSO SiH6dS8 *PRgE 2999 229

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

Chevron Intellectual Property LLC, and
Chevron U.S.A. Inc.,
Plaintiffs,
V. Case No. 4:18-cv-3133

AEG Petroleum LLC, and Hansford
Supply, Inc.

 

Defendants.

EXHIBIT 2
Caseasboamng

LubeWatch®

Maintenance Management System

UIN 066EF89

New Oil
Unit No. HDAX 5200

 
 

 

 

 

 

 

 

 

Unit:
Make
Model
Serial No.
Site

 

 

Compartment:
Name New Oil

Make
Model
Serial No.
Capacity:

 

 

 

 

Customer:
WESTERN MARKETING - TODD PITTS

1201 Ne 3rd Street
Amarillo TX 79107
USA

 

 

DIAGNOSIS

New oil. Diagnosis not applicable. Test results indicate
this oil is different from HDAX 3200 and HDAX 5200.

ANALYST: Stan.Leitz

 

 

 

 

 

 

 

 

 

 

LEGEND
Normal Severe Abnormal Caution Normal
Chevron

(800) LUBE-808

 

Cygne api Ag WB 9eu
DATE RECEIVED 30-Mar-18
DATE REPORTED 02-Apr-18
LAB NO. 44021792332
SIF NO, 33787210
TIME ON UNIT
TIME ON OIL
OIL BRAND Unidentified
OIL TYPE Unidentified
OIL GRADE Unknown
OIL ADDED
FILTER Not Applicable
OIL CHANGED
WO NUMBER
Metals (ppm)
lron (Fe) <1
Chromium (Cr) <1
Lead (Pb) <1
Copper (Cu) <1
Tin (Sn) <1
Aluminium (Al) <1
Nickel (Ni) <1
Silver (Ag) <1
Titanium (Ti) <1
Vanadium (V) <1
Contaminants (ppm)
Silicon (Si) 5
Sodium (Na) 2
Potassium (K) 4
Additives (ppm)
Magnesium (Mg) 15
Calcium (Ca) 2168
Barium (Ba) <1
Phosphorus (P) 844
Zinc (Zn) 919
Molybdenum (Mo) 141
Boron (B) 137
Contaminants
Water (%) <0.05
Physical Tests
Viscosity (cSt 100C) 13.6
Viscosity (cSt 40C) 117.6
Physical / Chemical
Acid Number (mgKOH/g) 1.95
Oxidation (Abs/0.1mm) 7

E2412/D7414

 

Page 1 of 2
LubeWatch®

Maintenance Management System

Case asto4ne-20QisrZ3 Doseumeani2s-2Fileed W2ikSp chaaneb/ ns 1PagPags

 

 

se Chromium (Cr) = Iron (Fe)

 

men Viscosity (cSt 40C)}

mem Viscosity (cSt 100C)

  

21
(800) LUBE-808

as

UIN O66EF89

U.S. Laboratories

 

 

 

 

 

 

1.2 1.2
1 4 120
2 08 08 2  g «(100
= 06 06 = 1?
fo 19] 8 2
a O4 O4 8 5 40
0.2 0.2 2 2
0 0 G
30/03/2018 30/03/2018
ame Copper (Cu) == Lead (Pb) +++ Tin (Sn) «wae Acid Number (mgKOH/g)
12
if
_ 08 2
£ 0.6 5
“04. %
0.2. = 0.5
0
30/03/2018 30/03/2018
sg : i 3 . Filter
we Aluminium (Al) == Silicon (Si) =» Sodium (Na} Image
5 Filter patch test is not
4. performed Contact laboratory
3 for more information
=
a 2
4
0

 

30/03/2018

 

Atlanta, Georgia - 420
3121 Presidential Drive
Allanta, GA 30340
800.394.3669

Kansas City, Kansas - 430

935 Sunshine Road
Kansas City, KS 66115
800.332.8055

Portland, Oregon - 401

4943 NW Front Avenue
Portland, OR 97210
800.770.4128

Valley View, Ohio - 410
6180 Halle Dr. Suite D
Valley View, OH44125

800.726.5400

Phoenix, Arizona - 440
3319 West Earll Drive

Phoenix, AZ 85017
800.445.7930

Sparks, Nevada - 400

1375 Greg Street, Suite 104
Sparks, NV 89431
800.524.7848

Canadian Laboratories

Burlington, Ontario - 450
1240 Burloak Drive, Unit 6
Burlington, ON L7L 6B3
877.732.9559

Edmonton, Alberta - 402
10717-176 Street

Edmonton, AB T5S 1K1
888.489.0057

Sales & Marketing
Houston, Texas

10450 Stancliff Road, Suite 210
Houston, TX 77099
877.835.8437

International Locations

 

 

 

Since services are based on samples and information supplied by others, and since corrective actions, if any, are necessarily taken by others, these
services are rendered without any warranty or liability of any kind beyond the actual amount paid to ALS Tribology for the services. Reported
recommendations are based on interpretations of the generated test results and historical data. Certain test results appearing in this report may have

been tested at other ALS laboratories within the Tribology divisional network.

 

Western Marketing Chevron
Attn: Tony Ballard

1010 South Access Rd

Tye TX 79563

USA

 

 

 

0004 v1.7

 

 

Australia South America
Brisbane, Perth, Sydney, Muswellbrook Santiago de Chile
New Zealand Southeast Asia Europe
Wellington Kuala Lumpur, Singapore Prague
TEST METHODS:
Acid Number: ASTM D974/D664 (*M)

Base Number:

Base Number (Perchloric):
Fuel Dilution by GC:

Fuel Dilution Visc/Setaflash
Fuel Soot ATR/IR:

Soot by FTIR:

Glycol:

Metals by ICP AES:

Ox, NOx, SOx, FTIR:

PQ Index:
Particle Count:
Viscosily:
Water KF:
Water Crackle:

*M - Modified Method

ASTM D4739 (*M)

ASTM 02896

ASTM D7593

ASTM D445/D7279/D3828
ASTM D7686 (*M)

ASTM D7844

ASTM D2982

ASTM D5185 (*M)

ASTM D7418/D7414/07415
D7624

ASTM D8120 (*M)

ASTM D7647 (*M)/ ISO 4406
ASTM D445 / D7279
D6304C / E203 ("M)

In House

 

 

Page 2 of 2
Case Gots MTeoR betas Bduuineh 28-3 "PllettPTXSD dre Bids £5 “Page £UH'9 922

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

Chevron Intellectual Property LLC, and
Chevron U.S.A. Inc.,

Plaintiffs,
Vv.
AEG Petroleum LLC, and Hansford
Supply, Inc.

Defendants.

 

Case No. 4:18-cv-3 133

EXHIBIT 3
Caserasoang

LubeWatch®

Maintenance Management System

UIN O66EF8A

New Oil
Unit No. HDAX 3200

Unit:
Make
Model
Serial No.
Site

 

 

Compartment:
Name New Oil

Make
Model
Serial No.
Capacity:

 

 

Customer:
WESTERN MARKETING - TODD PITTS

1201 Ne 3rd Street
Amarillo TX 79107
USA

 

 

 

DIAGNOSIS

New oil. Diagnosis not applicable. Test results indicate
this oil is different from HDAX 3200 and HDAX 5200.

ANALYST:  Stan.Leitz

 

 

)ORORORS

Severe Abnormal Caution Normal

 

 

Normal

 

Chevron

@es! (800) LUBE-808
mae (0)

 

 

 

30-Mar-18

 

 

 

 

 

 

 

 

DATE REPORTED 02-Apr-18
LAB NO. 44021792333
SIF NO. 33787212
TIME ON UNIT
TIME ON OIL
OIL BRAND Unidentified
OIL TYPE Unidentified
OIL GRADE Unknown
OIL ADDED
FILTER Not Applicable
OIL CHANGED
WO NUMBER

Metals (ppm)
lron (Fe) 1
Chromium (Cr) <1
Lead (Pb) <1
Copper (Cu) <1
Tin (Sn) <1
Aluminium (Al) <1
Nickel (Ni) <1
Silver (Ag) <1
Titanium (Ti) <1
Vanadium (V) <1
Contaminants (ppm)
Silicon (Si) 5
Sodium (Na) 2
Potassium (K) 5
Additives (ppm)
Magnesium (Mg) 15
Calcium (Ca) 2196
Barium (Ba) <1
Phosphorus (P) 851
Zinc (Zn) 927
Molybdenum (Mo) 143
Boron (B) 138
Contaminants
Water (%) <0.05
Physical Tests
Viscosity (cSt 100C) 13.5
Viscosity (cSt 40C) 121.8
Physical / Chemical
Acid Number (mgKOH/g) 1.98
Oxidation (Abs/0.1mm) 7

E2412/D7414

Page 1 of 2
       
   

 

 
    
  

  

2s it

   

ier at me
saat oo MS
nubian

 
 

 
     
   
    

   

Rake Ped

Gasoline

b oc2 71201
«981

7 as

Pee Te Tbe ah ied ar ip
SL ee a ee .

Die

 

Dalhart

J Serene | Sarvea Bs Gare PA C4

See Poregt Sete Doar eae me eid al
Fries

 

a RE LAT a
ethin s spoy Oe Ey Mag UMTS |
Seen: cet ett emett cremate “Rapa kata at chee:
esis a ae ee! aS RL RR CaS
Sid Ak meng te: ele omeetien, Sin met peckirm, Ca aee
‘a SR Ries mens Rp Tih ae

eres Seer ee De a hele Led sees
See eet te ©
es a gat ge

a

 

  
  

Amarillo
806-322-7000

Ursa* Super Plus EC SAE 15W-40

Che Pe Td ey tae

sel

Panhandle
806-244-0412 806-537-3373

-ie aoe oe

oe ae Te
Rene eet eee eee ee

Nees ar:

aii. Rial i ae es a eck. Ke pace

RE EE a AY
oT ren ac areeatees ip bate meee tomers poet

Me
Sitae i ee Sone EE STE |

Od a Ted eg

EMA, Bote

:

dare crac rervester meme | mates eee

cert Sor ree
eS eee oe eee
fee tee at bee: apt

ge 3aGh

Lubricants

ee ere ed) stermernsteeeseteermsan 4 EE
memes ja Bat Sak i Mima By fl! ng een aia CM, Aa ie arta malice are eae Ry SA

1 Par mes, ome hae ATO DE
Spe hem ny ummm mpinpee Gk ed fhe Ses
meee oy drain ‘eet

> Taane i poe a Li Re TREE ies

ee

a
om Perse 2
oo Nae cee 8 eee me eee

 

ike noampsrabres cern ep

Se eS.

 

 

27 Ream sat]
(Ra odes | RN Re Rig Some ha!
meena .

 

hat
Pe a

 

2. Shee epee Sern

 

a <a i pt “a he
Se Tee BOs Pa La da ate

 

tee paced 6M at COM LA See CES
“Leet Fee

atm ht ee
» PRCT ae

Be OS f-egeee Cee

aca kek
oe ell a, EG CN ca 47 Fh iat

:

MASE OSA GIG IN bie a

|

 

; eae
Sees eee be aie oct | nya theater <9 Seaunranieernannt i
pba gia pacaatcemnnres ce mbt arent ; ees ee eee ea
aoe eS eee i perme eee
if met 3
reece a ERE ELE
a ad BR cea ae ce 1. <w he kee:

  

1S ao eS eo

Be ee ee

SERENE Rieter Fear d: ae (eee aay Srepey 2 tin op [acs ai A fine Ci Mime, SS i

 

55 Gallons
(DONT. NET. 208 L
_ Poits Net 208 L

              
   
  
          
       
         
 
       
   
 
 
     
     
     
 
i eae |

— -
ea. eg ee ey

—— 2 Pe oe

sont sind. SUR mM at A bay A i RR age” meme rere A:
ao nai a cng ac an a lg A.

oe avs
WO ausGug S29 ySy MOT OOZE «XVOH

Lo
N
Oo
QO
®
o
o
oO
o
oO
a
_—
oO
a
Ww
®
o
o
oO
Oo
a
—.
a
N
oy
a
a
To
®
ir
a
Oo
_
Cc
®
=
5
oO
oO
QA
N
a
a
oO
©
=)
oO
E
Oo
am
N
®
Nn
©
O

 
ge 52.01

/21/19 Pa

'
ba

{

.
7 iF
ht

yiovebed 8T/60/0T UO GSX1 Ul pai4 p-gzZ uswNns0q EETEO-AI

8T-7 9SeD

 
Casecass MIS WsiS3 BEUIMEN 28-5 Filed HTXSD oh TOS/18 Page s°GFIs °°”

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

Chevron Intellectual Property LLC, and
Chevron U.S.A. Inc.,
Plaintiffs,
V. Case No. 4:18-cv-3133
AEG Petroleum LLC, and Hansford
Supply, Inc.

Defendants.

 

EXHIBIT 5
Cassette AS IR0ds1S3 OGURA 8-5

   
  

dM AXSD oh os! Vege AGEIB 928
PEUM LLC

Gasoline + Biesel » Lubricants
101 SE 11” Ave, Suite 300, AMARILLO TX 79101
P 0 Box 1003, Amariio TX 79105
Puowe: (806) 322-7000 Fax: (806).322-1380

June 8, 2018

AEG Petroleum Lubricants:

» Citgo Citgard 600 SAE 15Ww/40 $7.98/gallon
e Citgo Transgard Tractor Hydraulic $6.80/galion
® Chevron HDAX 3200 Low Ash 30W $7.67/gallon
® Chevron HDAX 3200 Low Ash 40W $7.95/gallon
e Drip Oil $3.20/gallon
e Diesel Exhaust Fluid $1.80/gallon

These will be the delivered prices with equipment provided with the use of AEG Petroleum Lubricants.
Prices are subject to market changes. If you have any questions or if there is anything else | can help you
with please let me know.

 

Sincerely,
f af
(fff
Levy
Jake Grubb Quint Brown
Sales Representative Dalhart Manager
806.654.0042 806.324.3927

jake

 

troleum.com

   

 
  
  

Case ado I I00dd143 FGM et 3-s RG HAKED oh Aoar1e! WageHgPls 929
AEG PETROLEUM LLC
Gasoline » Diesel + Lubricants

101 SE 11TH AVE, SUITE 300, AMARILLO TX 79101
PO BOX 1003, AMARILLO TX 79105
PHONE: (806) 322-7000 FAX; (806) 322-1380

NEW CUSTOMER PACKET

Credit Package Conte nt/I nstructions

 

As requested, attached are the following:

Credit Application.

Disclosure Authorization.

A separate Authorization Agreement for Pre-Arranged Payments
Personal Guaranty

Product Title

of WweN

Each of the above documents must be fully and correctly completed and executed by all authorized persons and
returned to AEG, but the Authorization Agreement for Pre-Arranged Payments applicable to you or your entity
only needs to be executed and sent to AEG.

Each owner of a partnership interest, corporation, limited liability company, or other entity must complete and
sign and return to AEG a separate Personal Guaranty.

Also attached is the AEG Privacy Policy.

The following additional information must be included with the above documents:

oe

Business financial Statements for the most recent two years.

Mast recent personal financial statement.

Personal financials are required for partners of partnerships and proprietorships.

All applicable state and federal tax exemption certificates for gasoline and diesel.

A voided check or deposit slip for Buyer’s bank account to be used for payments to AEG.

s @ & @

Hard copies of each of the executed documents must be sent ta: AEG Petroleum, LLC
Attn: Credit Department
P.O. Box 1003
Amarillo, Texas 79105

Electronic versions of the executed documents will NOT be accepted.

if you have more than three owners or you need additional space, please attach additional sheets with the correct
information.

Uniess all of the above docurnents are properly completed, executed, and delivered to AEG, credit will not be
approved.

For any questions concerning the credit package please contact AEG Petroleum, LLC at (806) 322-7000 or
nko "

UADocument Stare WAEG PETROLEUM, LOW iit Apglication «12-03-2019 @ 2.30.corx
 

Gasoline +« Diesel - Lubricants

101 SE 11TH AVE, SUITE 300, AMARILLO TN 79101
PO BOX 1003, AMARILLO TX 79105
PHONE: (806) 322-7000 FAX: (806) 322-1380

PRIVACY POLICY

We Are Committed to Safeguarding Buyer Information

in order to better serve your needs now and in the future, we may ask you to provide us with certain
information. We understand that you may be concerned about what we will do with such information —
particularly any personal or financial information. We agree that you have a right to know how we will
utilize the personal information you provide to us. Therefore, we have adopted this Privacy Policy to
govern the use and handling of your personal information.

Applicability

This Privacy Policy governs our use of the information which you provide to us. It does not govern the
manner in which we may use information we have obtained from any other source, such as information
obtained from a public record or from another person or entity.

Types of Information
The types of nonpublic personal information that we may collect include:

» Information we receive from you on applications, forms, questionnaires, and in other
communications to us, whether in writing, in person, by telephone, or any other means;

e Credit Agreements; and

° Information we receive from a consumer reporting agency, government agencies, banks, lending
institutions, vendors, suppliers, and other entities disclosing information to us concerning credit
history, financial ability to pay, and other financial information.

Use of Information

We will not release your information except (1) as necessary for us to provide the service you have
requested of us or (2) as permitted by law. We may, however, store such information indefinitely.

Confidentiality and Security

We will use our best efforts to ensure that no unauthorized parties have access to any of your
information. We restrict access to nonpublic personal information about you to those individuals and
entities who need to know that information to provide services to you. We will use out best efforts to
train and oversee our employees and agents to ensure that your information will be handled responsibly
and in accordance with this Privacy Policy. We currently maintain physical, electronic, and procedural
safeguards that comply with federal and state regulations to guard your nonpublic personal information.

Ue ocument Stee LLOVAEG PETROLEUM, LiClOred a Application - 52-03-2012 8 2.3n.co01
Caseced 8 fe IQP4143 OSGHENAE28-s Rd MAKE of Afo9/12! Wage GPlls 992

AEG PETROLEUM LLC
wae

101 SE 21TH AVE, SUITE 300, AMARILLO TX 79101
PO BOX 1003, AMARILLO TX 79105
PHONE: (806) 322-7000 FAX: (806) 322-1380

  

 

 

PLEASE PRINT OR TYPE

 

 

 

CREDIT APPLICATION
Date: . 20

 

TYPE OF ACCOUNT: (Check if applicable)

Wholesale: Retail;

 

Exact Business Name/ Name Under Which Account Will Be Carried: (Include DBA) (herein called Buver)

 

Business Phone Number:() = Contact Person:
E-mail Address: Web Site: ee

 

 

 

BUSINESS ADDRESSES:

MAILING PHYSICAL

 

 

 

Zip Code: (Fax) Number: (_ :

If Buyer has a Parent Company, Provide Name and Address of Parent Company:

 

 

 

Please check the appropriate box:

 

|__| Proprietorship {_} Municipality Names of Officers/Partners/Members/Owners:
[|] Partnership [| County _
[Title]
|__] Corporation | JOther,
[__] Limited Liability Company AF te}
3

UADocument Store LOWEG PETROL PUM, UC\Credil Application - 12-04-2013 @ 2.30.docx
Casecedd Ae Wds1S3 ASEULMehs-5 Hed MTXSD oh Wiss! ‘Page’ SEPis 252

Credit Application (cont.)

TIN/SSN:

 

 

[Title]

 

" [Title]

 

[Title]

 

FOR PERSONAL ACCOUNTS, PARTNERSHIPS, AND SOLE PROPRIETOR ACCOUNTS:

 

 

 

 

 

 

 

 

 

 

 

 

 

Owner's Name(s) aq) _ SSN: - Penne
(2) SSN; -
(3) _.. SSN: - nn
Owner's Address (l) (2)
Home Phone No.: ( } - { ) >
Owner’s Address: (3)
Home Phone No ( } -

 

if more than three owners, please attach an additional sheet with the requested information.

 

BACKGROUND INFORMATION:

Nature of Your Business:

 

How Many Years Under Current Ownership:

 

Current Main Supplier of Fuel : Name:

 

Address:

 

Phone No.:

 

E-mail:

 

 

Uocurment Store\ULCVAEG PETROL VIM, LUC\Crediit Appeaation - 12-02-2014 @ 2.30.doc
Case ade ME RNS143 BSUUMehM28-5" ied MTXED oh Wiss! Page PEP IS 2°°

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Credit Application (cont.)

BANKING INFORMATION:

Name of Bank: Phone No. ( ) -

Mailing Address:

Bank Officer for Your Account:

ae

CREDIT REQUEST:

Monthly Credit Requirements:$ = = —-—_ Gallons

TIN/SSN:

DUNS Number: Rating

TRADE REFERENCES Oe

Company Name Address Acct. No. Fax No.

( ) -
Cw) >
( ) “
(_) -
(__) -

 

 

 

BUYER AGREES THAT ALL PURCHASES FROM AEG PETROLEUM, LLC, A TEXAS LIMITED LIABLITY COMPANY (AEG)
ARE SUBJECT TO THE FOLLOWING TERMS AND CONDITIONS:

1. Buyer promises to pay AEG full invoice price according to the terms of the Invoice.

2, Buyer promises to pay AEG for all purchases of products made by Buyer's employees and agents on behalf of Buyer.

3. All purchases are due and payable in full net 10 days upon date of an invoice. Invoices not pald within 10 days of the due date will bear

interest at the rate of the lesser of (i) 18.0% per annum or {il} the maximum lawful rate of interest.

4. All payments received will be applied first to fees and costs of collection, If any, then to accrued and unpaid interest and then in reduction

of the outstanding principal balance.

5. AEG may cease extending credit to Buyer at any time and for any reason without notice to Buyer.

6. In no event will Buyer be tisble or required to pay any service charge, Interest, or any other charge which by law may be considered

interest greater than the maximum rate of interest permitted by law.

7. The provisions of this Agreement are severable. If a court of competent jurisdiction finds that any provision af this Agreement is

unenforceable, then the remaining provisions will remain in effect without the unenforceable parts

8. Buyer grants AEG a purchase money security Interest in atl products purchased from AEG, This Agreement is a security agreement under

the Uniform Commercial Code.

9. This Agreement is governed by the laws of the State of Texas. Venue for enforcement of this Agreement {s in Amarillo, Potter County,

Texas.

10. If AEG commences legal praceedings against Buyer to enforce this Agreement, AEG will be entitled to receive reimbursement from Buyer

of an amount equal to AEG’s actual reasonable attarney’s fees, attorney's disbursements, and court costs in thase legal proceedings.

11. The parties may amend this Agreement only by signing a written document.

12, This Agreement contains the entire agreement between the parties.

13. Whenever the context requires, the singular includes the plural, the plural the singular, and the use of any gender includes ail genders.

14. Guyer authorizes all credit reporting agencies, government agencies, banks, lending institutions, vendors, suppliers, end other entities to
fully disclose to AEG Buyer's cradit history, financial ability to pay, and other financial information requested by AEG, even if such
information would otherwise be protected by financial privacy acts.

5

{U Sfocament Store\LLCWALG PETROLEUM, LLC\Credit Appicgtion - 12-03-2913 @ LIGdour
Case 2:19-mc-00011-Z_ Document 9-1 Filed 11/21/19 Page 60of103 PagelD 934
Case 4:18-cv-03133 Document 28-5 Filed in TXSD on 10/09/18 Page 8 of 15

Credit Application (cont.)

Has the business or any owner of the business ever filed bankruptcy? | ] Yes | ] No

IF YES: (i) When?
(ii) State and federal district:
(iii) Bankruptcy Case No.:

 

 

 

NOTICE TO BUYER: DO NOT SIGN THIS AGREEMENT BEFORE YOU READ IT. YOU ARE ENTITLED TO A
COPY OF THE AGREEMENT TO PROTECT YOUR LEGAL RIGHTS.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FE mers m

Partnership Name (Buyer) Entity Name (Buyer)
By: , Partner By:

Printed Name: Printed Name:

Title:

By: , Partner Date:

Printed Name:
By: , Partner Account Name {individual}

Printed Name: Printed Name:
Date: Date:

 

 

UADocument Store\LLC\AEG PETROLEVA, LAC\ Crag Appécation - 12-03-2013 GF 2.30.docx
Cased? Ma WPds143 SSLEMRBKC28-s Red

 
  

MKD ch AMISH! Wager PEP IB 995

Gasoline - Diesel «Lubricants

101 SE 11TH AVE, SUITE 300, AMARILLO TX 79103
PO BOX 1003, AMARILLO TX 79105
PHONE: (806) 322-7000 FAX: (806) 322-1380

PERSONAL GUARANTEE

In consideration of any extension of credit, loan, or other financial accommodation heretofore, now or hereafter
made to _. _ (Account Debtor”) by AEG Petroleum LLC
(“AEG"), the undersigned hereby guarantees absolutely and unconditionally the prompt payment when due, and at
any time thereafter, of all indebtedness and obligations of every kind and nature of Account Debtor to AEG,
absolute or contingent, due or to become due, now or hereafter existing (the “Indebtedness”), and in addition, the
undersigned agrees to pay all expenses, including attorney’s fees and legal expenses, paid or incurred by AEG to
collect the Indebtedness, or any part thereof, and to enforce this guaranty. The undersigned also further agrees that
all payments and obligations of Guarantor are performable in Potter County, Texas. Guarantor further agrees that the
laws of the State of Texas shall govern this contract between AEG and Guarantor and also govern any transactions
made between AEG, Account Debtor and/or Guarantor. Applicant further agrees to waive personal jurisdiction and
venue in any dispute arising from, or relating to, the sale or goods or services by AEG to Account Debtor and/or the
enforcement of this Personal Guarantee and agrees that any dispute between AEG, Account Debtor and/or
Guarantor shall be exclusively resolved in the Courts of Potter County, Texas.

The liability of the undersigned under this guaranty shall in no way be affected, by any compromise, waiver,
settlement, change, subordination, modification or disposition of the Indebtedness, and in order to hold the
undersigned liable hereunder, there shall be no obligation on the part of AEG at any time to resort first for payment
to the Account Debtor, or any other guarantor, and AEG shall have the right to enforce this guaranty irrespective of
whether or not proceedings or steps are being taken against any party primarily or secondarily liable on the
Indebtedness. The undersigned waives presentment, protest and notice of dishonor or default, notice of acceptance
of the guaranty, notice of extensions of credit or other actions taken in reliance hereon, and all demands and notices
of any kind in connection with this guaranty or the Indebtedness. AEG, without notice of any kind, may sell, assign,
or transfer any of the Indebtedness to a third party, and in such event, each successive assignee, transferee or holder
of any of the Indebtedness shall have the right to enforce this guaranty for the benefit of such assignee, transferee, or
holder. This guaranty shall be binding on the heirs, legal representatives, successors and assigns, of the undersigned
and shall insure to the benefit of AEG, its successors, and assigns.

 

 

 

 

 

 

DATED this _ __dayof 5
STATE OF = ne
<a aaa GUARANTOR, Individually
COUNTY OF | _ . _ (Individual’s signature only)
GUARNTOR, PRINTED NAME
This instrument was acknowledged before me this day of _ .
By: _ ee a
(Printed name of guarantor(s))
My Commission Expires: Notary Public in and for the
siti : State of

 
 
  
   
 

HHANSB oP BEDSAS' HReRaaq!D,236

o

AEG PETC DEUM LLC

101 SE 11TH AVE, SUITE 300, AMARILLO TX 79101
PO BOX 1003, AMARILLO TX 79105
PHONE: (806) 322-7000 FAX: (806) 322-1380

AUTHORIZATION AGREEMENT FOR PRE-ARRANGED PAYMENTS Electronic
Funds Transfer (EFT/ACH) Authorization

Business/Buyer Name: _. (Buyer)

FaxNon  sts—<‘éPM Ns TIN/SSN:

BUYER authorizes AEG Petroleum, LLC (AEG) to initiate debit entries from the following account:
Bank Name: a Branch:

Bank Address: _
City: ee State: Zip:

Bank Transi/ABA No.: _

 

Account Now wo

for the purpose of payment of product inveices in accordance with the payment terms of the invoice.

This authority may be terminated only upon 30 days written notice to AEG.

 

Signature

Printed Name:

 

Date:

 

A copy of this document will be sent to Buyer’s BANK.

U\Document Store LLO\AEG PETROLEUM, LIC\ Credit Application - 12-03-2013 @ 2 30.decn
iv FSB of POGAS! Pre TER E?S?

 
   

Case Zaorme-09Ghings DRRuInet Sets FHA’

AEG PETROLEUM LLC

Gasoline +» Diesel » Lubricants

101 SE LITH AVE, SUITE 300, AMARILLO TX 79101
P O BOX 1003, AMARILLO TX 79105
PHONE: (806) 322-7000 FAX: (806) 322-1380

PRODUCT TITLE

Business/Buyer Name: (Buyer

Buyer acknowledges that title to all product delivered by AEG Petroleum, LLC (AEG) to Buyer (i) passes
to Buyer immediately upon delivery and (ii) AEG is not responsible for any product that is lost or stolen
after delivery to Buyer.

 

 

 

 

 

 

 

jon ility compan in
hips, all i ; For corporations and limited liability companies, an
For partnerships, all partners must sign below. _ fi ineeibbae in
Partnership Name (Buyer) Entity Name (Buyer)
B P by:

- rtner

Y » Partne Printed Name:
Printed Name:
Title:
Date:

 

By: , Partner

 

Printed Name:

 

Account Name (individual)
Printed Name:

 

By: , Partner
Printed Name: Date:

 

DADO RAHI Store LOVAEG PETROLEUM, LUC\Cradit Application « 12-03.2013 @ 2.30 does
CaS feb AUS-O0Csrss Bedument 25 AREA TXSB of HOSE" PAGe TAGRTEOSE

Tae Tansy 06-352
BE Rew.8.090)

 

 

TEXAS END USER SIGNED STATEMENT
FOR PURCHASING TAX-FREE
DYED DIESEL FUEL

Sefing supplier AEG Petroleum, LLC

Address: 101 SE 11th Ave, Suite 300
Amariilo TX 79101

 

 

 

 

 

Purchasing entity name End user signed statement number
Addrass Beginning ettective dste
Taxpayer number

 

ifthe purchaser is a division of a corporation, give the name and address of the parent corporation, not the divisien DBA name.

Parent corporation name:

 

 

 

 

Address:
PLEASE READ CAREFULLY BEFORE SIGNING
7, Will you use any of this diesel fuel in a motor vehicle on public highways, streets or roads? ...... [_]Yes
2. Will you resell any of this diesel fuel? on [_]YeEs
3. Will you purchase more than 10,000 gallons per month? [-] Yes

 

If any answer is "YES," you may not legally sign this statement.

[ ]No
[ ]No
[ |NO

EXCEPTION. A purchaser using an End User Signed Statement Number to purchase dyed diesel fuel for exctusive use in oil or gas production must

aiso furnish a Letter of Exception issued by the Compitrotier to authorize the purchase of up te 25,000 gations per month.

OTE: THIS IS VOUR MASTER COPY. PLEASE RETAIN IN YOUR FILES AND MAKE COPIES AS NEEDED.

 

| DECLARE THAT:

not be resold; and

fuel supply tanks of motor vehicles operating on public highways, streets or roads in this state.

* none of the dyed diesel fuel purchased on this signed statement will be used on public highways, streets or roads;
* all of the dyed diesel fuel purchased on this signed statement will be consumed by the purchaser in Texas and will

° none of the dyed diesel fuel purchased on this signed statement will be detivered or permitted to be delivered into the

lam aware that certain fines and criminal penalties are provided by law for giving a false diesel fuel ségned statement.

 

Name of purchaser (Type or print}

By:

 

 

Purchaser of authorized representative [Type or prt)

 

 

Signature of authorized representative
sign

For information, cait (800) 252-1383 here»

Fe eR

 

Date

 

 

 

 

 
Case esha Mg-OPesrss Bocuiment ats THRGuW FSB oP HBGIS! Page TEVFPIS°

 

Gasoline » Biesel - Lubricanis
101 SE, 17° Street - P.O. Box 1003 - Amarillo, Texas 79705

Phone : (806) 322-7000 Fax : (806) 322-1380
Email : info@aegpetroleum.com

    
 
  

 

Customer:

 

 

Driver ID Driver ID
Oriver Name Last 4 of SSN Unit # Driver Name Last 4 of SSN Unit #

 

Chevron

Unleaded Clear Diesel  Oyed Diesel Convl. Unlead Delo 15/40  HPLX LAZO Drip Oil THF
Driver 1 7 0 Cj a C CO i CJ
Driver 2 cl C] Ci (") C] Cc ( a
Driver 3 rs my 7 Cj C] LJ i: CJ
Driver 4 Cj ry (I im C) Cj CI a
Driver 5 Cc Cc Cl Cl i. C] CJ CJ
Driver 6 C) CO CO _ ‘i C] Cj J
Driver 7 [] Cc] | C ‘2 El] C] CI
Driver 8 CI (J C] CJ CJ C] CJ |
Driver 9 Cc C] {) CJ CJ C] i) Cj
Driver 10 ] CJ CJ (J C Cj (J CJ
Driver 11 | ia ry OQ ie CJ i Cj
Driver 12 O | = im J CI O O
Driver 13 Cy C Cl rd CI CJ CO LJ
Driver 14 fj C] | ry O rj tC] Cr
Driver 15 L CO | iL] cr Cl J CJ
Driver 16 [I Ci C] Cy] C] C] CJ CI]

     

 

Customer Signature Date
CASS ZL LOSS S3 ‘Beduert Sats ERG TXSB of FOSAS' PAbe TAYFTE2*°
DEW ae
Texas Sales and Use Tax Resale Certificate

 

Name of purchaser, firm o agency as shown on permit Phone (Area code and number)

 

 

Address (Sireet & number. P.O. Bax ar Route number)

 

City, State, ZIP code

 

Texas Seies and Use lax Perit Number (must centamn 11 digits)

|
t i i { 1 i i { i i 1

 

Out-of-state retailer's ragistration number or Faderal Taxpayers Registry (REC) number for retaders based in Mexico

|. | (Retailers based in Mexico must also provide a copy of their Mexico registration form to the setter.)

 

 

 

 

1, the purchaser named above, claim the right to make a non-taxable purchase (for resale of the taxable
items described below or on the attached order or invoice) from:

Seller:

 

Street address:

 

City, State, ZIP code:

Cescription of items to be purchased on the attached order or invoice:

 

 

 

 

Description of the type of business activity generally engaged in or type of items normally sold by the purchaser.

 

 

 

The (axable items described above, or on the attached order er invoice, will be resold, rented or leased by me within the
geographical limits of the United States of America, its territories and possessions or within the geographical limits of the United
Mexican States. in their present form or attached to other taxabte items to be sold.

1 understand that if | make any use of the items other than retention, demonstration or display while hotding them for sale, lease or rental,
i must pay sales tax on the items at the time of use based upon either the purchase price or the fair market rental value for the
period of time used.

| understand that il is a cnminal offense to give a resale certificate to the seller for taxable items that | know, at the time of purchase,

are purchased for use rather than for the purpose of resale, lease or rental, and depending an the amount of tax evaded, the offense
may range from a Class C misdemeanor to a felany of the second degree.

 

sig n Purchaser Tite Date
here b

 

 

 

 

This certificate should be furnished to the supplier.
Do not send the completed certificate to the Comptroller of Public Accounts.

 

 

 
 

— Casegsk'as-00GSi33 Bycument 28's HReUlin/FKSB of BOOG19! Page TIQHPS941

# SZgt 01-339 Baca!
UR) Sem Row 4-108;

Texas Sales and Use Tax Exemption Certification

This certificate does not require a number to be valid.

 

Name of purchaser, firm or agency

 

Address (Sivet & number PO. Box or Route number) Phone (Arga cade and number)

 

 

 

Cay, State, ZIP code

 

 

I, the purchaser named above, claim an exemption from payment of sales and use taxes (for the purchase of taxable
items described below or on the attached order or invoice) from:

Seller:

Street address: City, State, ZIP code:

 

Descnption of items to be purchased or on the attached order or invoice:

 

 

 

 

 

 

Purchaser claims this exemption for the following reason:

 

 

 

 

 

 

! understand that | will be jiable for payment of all state and local sales or use taxes which may become due for failure to comply with
the provisions of the Tax Code and/or ali applicable law.

lunderstand thatitis a criminal offense to give an exemption certificate tothe seller fortaxabie itemsthat | know, atthe ume ofpurchase,

willbe usedina manner other than that expressedin this certificate, and depending on the amount oftax evaded, the offense may range
from a Class C misdemeanar to a felony of the second dagree.

 

Purchaser Title Date
sig n
here

 

 

 

 

 

NOTE: This certificate cannot be issued for the purchase, lease, or rental of a motor vehicle.
THIS CERTIFICATE BOES NOT REQUIRE A NUMBER TO BE VALID.
Sales and Use Tax "Exemption Numbers" or "Tax Exempt” Numbers do not exist.

 

This certificate should be furnished to the supplier.
Do not send the completed certificate to the Comptroller of Public Accounts.

 

 
Case 2:19-mc-00011-Z Document 9-1 Filed 11/21/19 Page 68 of 103 PagelD 942

EXHIBIT C
Case Qh RRR osfasP Soelient So Hed it TRSW on! WH Ea7Po™ PAGe PAPEEP 94°

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
Chevron Intellectual Property LLC, and
Chevron U.S.A. Inc.,
Plaintiffs,
Vv. Case No. 4:18-cev-3133
AEG Petroleum LLC,
Defendant.

 

[PROPOSED] STIPULATED PROTECTIVE ORDER

WHEREAS, Plaintiffs Chevron Intellectual Property LLC and Chevron
U.S.A. Inc. (collectively, “Chevron”) and Defendant AEG Petroleum LLC (“AEG”),
parties to the above-captioned action (the “Action”), may seek discovery of
documents, information, or other materials that may contain trade secrets or other
confidential research, development, or commercial information of the parties, other
parties, or third parties;

NOW THEREFORE, pursuant to Federal Rule of Civil Procedure 26(c),
upon the stipulation and consent of the parties and for good cause shown, the Court
hereby ORDERS that:

Proceedings and Information Governed

1. This Order (“Protective Order’) governs any document, information, or

other thing furnished by any party to any other party, and it includes any non-party

who receives a subpoena in connection with this action. The information protected
Case ase 8G 8 -dsfss? GoclMem 30 TFifed it TRED on HHEAIPP' Page PAPEP 244

includes, but is not limited to: answers to interrogatories; answers to requests for
admission; responses to requests for production of documents; deposition transcripts
and videotapes; deposition exhibits; and other writings or things produced, given, or
filed in this action that are designated by a party as “Confidential Information” in
accordance with the terms of this Protective Order, as well as to any copies,
excerpts, abstracts, analyses, summaries, descriptions, or other forms of recorded
information containing, reflecting, or disclosing such information.

2. All counsel and parties agree to be bound by the terms set forth herein
with regard to Confidential Information that may have already been produced prior
to the date the Court enters this Protective Order, and any such Confidential
Information produced in the future.

Designation and Maintenance of Confidential Information

3. For purposes of this Protective Order, the “Confidential Information”
designation means that the document is comprised of personal identifying
information, or trade secrets, confidential research and development, financial,
technical, marketing, or any other sensitive trade secret or commercial information
that is not publicly known and is of technical or commercial advantage to its
possessor, in accordance with Fed. R. Civ. P. 26(c)(7), or other information required
by law or agreement to be kept confidential. Confidential Information does not
include, and this Protective Order does not apply to information that has been

disclosed to the public in a manner making such information no longer confidential.
Case Cake RT 8 -d3fae Goelent So HAM PRS onl CHfali' Page S8PID 24°

4. Documents and things produced during the course of this litigation
within the scope of paragraph 3 above, may be designated by the producing party as
containing Confidential Information by placing on each page and each thing the
words “CONFIDENTIAL” or “SUBJECT TO PROTECTIVE ORDER”. All
copies, duplicates, extracts, summaries, or descriptions of documents designated as
Confidential Information pursuant to this Protective Order, or any portion thereof,
shall be immediately affixed with the same confidential legend. All such copies
shall be afforded the full protection of this Protective Order.

5. A party may designate information disclosed at a deposition as
Confidential Information by requesting the reporter to so designate the transcript
or any portion of the transcript at the time of the deposition. If no such designation
is made at the time of the deposition, any party shall] have thirty (80) calendar days
after receipt of the final transcript by counsel to specifically set out in writing the
page and line designations for those specific portions of the deposition transcript
designated as confidential. During this thirty (30) calendar day period, the
deposition transcript must be treated as Confidential Information, unless the
disclosing party consents in writing to less confidential treatment of the
information. Each party and the court reporter must attach a copy of any final and
timely written designation notice to the transcript, and each copy of the transcript
in its possession, custody, or control, and the portions designated in such notice
must thereafter be treated in accordance with this Protective Order. In all events,

counsel will maintain the confidentiality of deposition transcripts or exhibits that
Case 455 RIOR ds fas? BoeUMent So Hd dt PRED on! CH Eaito" PRde PEPE 946

reveal the substance or content of documents, written responses, pleadings, or other
information designated as Confidential Information pursuant to the provisions of
this Protective Order, unless and until the Court rules that such materials not be
treated as confidential under this Protective Order.

Inadvertent Failure to Designate

6. The inadvertent failure to designate or withhold any information as
confidential or privileged will not be deemed to waive a later claim as to its
confidential or privileged nature, or to stop the producing party from designating
such information as confidential at a later date in writing and with particularity.
The information must be treated by the receiving party as confidential from the
time the receiving party is notified in writing of the change in the designation.

7. Such re-designation shall be accomplished by notifying counsel for
each party in writing of the confidential designation, and providing replacement
images bearing the appropriate designation. Upon receipt of any re-designation
and replacement image, all parties shall (1) treat the material as Confidential
Information in accordance with this Protective Order; (2) take reasonable steps to
notify any persons known to have possession of any material subsequently
designated Confidential Information of the designation; and (3) promptly endeavor
to procure all copies of such material from any persons known to have possession of
such material who are not entitled to receipt under this Protective Order.

8. Inadvertent production of information or documents subject to work-

product immunity, the attorney-client privilege, or other legal privilege protecting
Case QiSs Te C03 £33 GOLUMem So FRUIT PASD on GATalTs" PBGe BSPID 947

the information from discovery shall not constitute a waiver of the immunity or
privilege, provided that the party producing the materials shall notify all parties in
writing within ten (10) days from the discovery of the inadvertent production. If
such notification is made, such inadvertently produced materials and all copies
thereof shall, upon request, be promptly returned to the party making the
inadvertent production, all notes or other work product of the receiving party
reflecting the contents of such materials shall be destroyed, and such returned or
destroyed material shall be deleted from any litigation support or other database.
No use of any such inadvertently produced privileged or immune materials shall be
made at any hearing, deposition, or trial, nor shall the contents be disclosed to
anyone. A receiving party is free to dispute the claim of privilege or inadvertence by
bringing an appropriate motion before the Court, provided that no use of the
materials be made of the materials, in accordance with this paragraph, until such
time as the Court resolves the dispute. Each party retains all rights and arguments

as to any proceeding regarding the inadvertently produced privilege or immune

materials.
Challenge to Designations
9. A receiving party may challenge a producing party’s designation at any

time, so long as the challenge is brought within a sufficient time prior to trial to
permit the parties to meet and confer meaningfully regarding the challenge. Any
receiving party disagreeing with a designation may request in writing that the

producing party change the designation. The challenging party must identify with
Case Se Te Cos fas? Goede 50 FGI PRED on' CH faite?! P&ge 6 BPIP 24°

particularity the bates numbers of the documents being challenged and the grounds
upon which the challenge is based. The producing party will then have ten (10)
business days, or so long as the parties mutually agree to in writing, after receipt of
the written challenge notice to advise the receiving party whether or not it will
change the designation. If the parties are unable to reach an agreement after the
expiration of this ten (10) business day time-frame, and after the conference
described above, the receiving party may seek an order to alter the confidential
status of the designated information. Until any dispute under this paragraph is
ruled upon by the presiding judge, the confidential designation will remain in full
force and effect, and all parties must continue to accord the information the
confidential treatment required by this Protective Order.
Disclosure and Use of Confidential Information

10. No party or any other person who examines any Confidential
Information protected by this Protective order shall disseminate orally, in writing,
or by any other means, protected information other than as permitted by this
Protective Order.

11. Information designated as Confidential Information may only be used
for purposes of preparation, trial, and appeal of this lawsuit. Confidential
Information may not be used for any other purpose.

12. Notwithstanding any other provision, nothing in this Protective Order

shall prevent any party from complying with a subpoena from a governmental
Case Cas TS os fas Boeuhnent So Hed i PXSD on' CH Faire?! Page TAPED 249

agency, or an order of a state or federal court, that calls for Confidential
Information.

13. Notwithstanding any other provision, nothing in this Protective Order
shall limit any producing party from disclosing or using its own Confidential
Information in any manner it sees fit. Such disclosure shall not affect any
confidential designation made pursuant to the terms of this Protective Order, so
long as the disclosure is made in a manner that is reasonably calculated to maintain
the confidentiality of the information.

14. Confidential Information may be disclosed by the receiving party only
to the following individuals:

(a) employees, officers, or directors of the parties who have direct
functional responsibility for assisting in the preparation and trial of
this lawsuit, or any appeal, provided that prior to any disclosure the
individuals shall be advised of, and shall become subject to the terms
of this Protective Order;

(b) outside counsel for the parties, and employees of outside counsel for
the parties who have direct functional responsibility for assisting in
the preparation and trial of this lawsuit, or any appeal, and who are
advised of and become subject to this Protective Order in advance of
disclosure;

(c) experts or consultants employed by the parties or their counsel to

assist in the preparation and trial of this lawsuit, provided that before
Case 2298 00s f32° okU Ment So FRG PRSD on HH Eaf Por! Page BAPE 950

(d)

(e)

disclosing any Confidential Information to any person, the party
proposing to make such disclosure will assure itself that the person to
whom Confidential Information will be disclosed is not a competitor of
the producing party (or an employee, officer, director or consultant, or
anyone, who, at the time of disclosure, is anticipated to become an
employee, officer, director or consultant of a competitor), irrespective of
whether they are an expert in this action, provided that prior to any
disclosure, such individuals are advised of the terms of this Protective
Order and shall become subject to its terms;

any person who (i) authored or received a copy of any Confidential
Information before it was produced in this lawsuit; (i) was present or
participated in a meeting or discussion of any Confidential Information
before it was produced in this lawsuit; (iii) otherwise knew of the
Confidential Information before it was produced in this lawsuit; or (iv)
whose name appears in or on any Confidential Information, provided
that prior to any disclosure, such individuals are advised of the terms
of this Protective Order and shall become subject to its terms;

to witnesses or deponents in the course of this lawsuit only as
necessary for the lawsuit, provided that there is a reasonable basis to
believe the witness will give relevant testimony regarding the
Confidential Information, provided that prior to any disclosure, such

individuals are advised of the terms of this Protective Order and shall
Case C155 TERI £a9? GOEL En So FRY it PRS on CHEai{P! Page Fea 99+

become subject to its terms. If a party wishes to disclose Confidential
Information to a deponent or witness under this provision, a minimum
five (5) business days’ advance notice and an opportunity to object
must be afforded to the other party prior to disclosure;

(f) the Court and court personnel (including the court having jurisdiction
over any appeal);

(g) any persons requested by outside counsel to furnish services such as
document coding, image scanning, mock trial, jury profiling,
translation services, court reporting services, demonstrative exhibit
preparation, or the creation of any computer database from documents,
provided that prior to any disclosure, such individuals are advised of
the terms of this Protective Order and shall become subject to its
terms; and

(h) mediators, as well as secretaries, paraprofessional assistants and other
employees of such mediators, who are actively engaged in assisting the
mediators in connection with this matter, provided that prior to any
disclosure, the individuals shall be advised of, and shall become subject
to the terms of this Protective Order.

15. ‘Prior to disclosing Confidential Information to any third-party, counsel

is responsible for: (a) advising the third-party about the terms of this Protective
Order, and (b) obtaining the agreement of the third-party to be bound by the

Protective Order’s terms by executing the Confidentiality Agreement attached as
Case cate Mr ROa%43 BSUMehE So Fll&d ih'TSb°on GaAaA'S ube 1OAHALB 9°?

Exhibit “A.” Counsel shall maintain a list of all persons to whom it has provided
Confidential Information authorized under paragraph 13, as well as all copies of
Confidentiality Agreements executed pursuant to the terms of this Protective
Order, both of which shall be discoverable by the producing party upon a written
notice with good cause shown. Within sixty (60) calendar days after the conclusion
of this lawsuit, whether by final judgment or settlement, including the exhaustion
of all appeal(s), counsel for the receiving party shall confirm in writing that it has
destroyed or returned all Confidential Information to counsel for the producing
party, and taken appropriate steps to have all copies of Confidential Information
provided to third-parties as authorized under this Protective Order returned or
destroyed.
Third-Party Information

16. The existence of this Protective Order must be disclosed to any person
producing documents, tangible things, or testimony in this action who may
reasonably be expected to desire confidential treatment for such documents,
tangible things or testimony. Any such third-person may designate documents,
tangible things, or testimony confidential pursuant to this Protective Order.

Filing Documents with the Court

17. A-party may not file in the public record any Confidential Information

without written permission from the producing party or a Court order secured after

appropriate notice to all parties.

10
Case 2ake i fa°Qb3743 PBGUUMeh?so Ell” ih'tkSb°on B2AaAS "Pye 1AHALB 99°

18. If any party wishes to submit Confidential Information to the Court,
the submission must be filed electronically in accordance with Section 6.E of the
Administrative Procedures for Electronic Filing in Civil and Criminal Cases.

No Prejudice

19. Producing or receiving Confidential Information, or otherwise
complying with the terms of this Protective Order, will not (a) operate as an
admission by any party that any particular Confidential Information contains or
reflects trade secrets or any other type of confidential or proprietary information; (b)
prejudice the rights of a party to object to the production of information or material
that the party does not consider to be within the scope of discovery; (c) prejudice the
rights of a party to seek a determination by the presiding judge that particular
materials be produced; (d) prejudice the rights of a party to apply to the presiding
Judge for further protective orders; or (e) prevent the parties from agreeing in
writing to alter or waive the provisions or protections provided for in this Protective
Order with respect to any particular information or material.

20. The parties shall meet and confer regarding the procedures for use of
Confidential Information at trial and shall jointly move the Court for entry of an
appropriate order.

Other Proceedings

21. By entering this Protective Order and limiting the disclosure of

information in this case, the presiding judge does not intend to preclude another

court from finding that information may be relevant and subject to disclosure in

ll
Case ake Ps-O204133 BGUlighrsb FIG ih-txSbron BAAS Pye 12GB 954

another case. Any person or party subject to this Protective Order who may be

subject to a motion, subpoena, or other process ordering the disclosure of another

party’s Confidential Information must:
(a) promptly notify the court or administrative agency or other
person or entity that issued the order, subpoena or other process that
the requested materials are subject to this Protective Order; and
(b) promptly notify counsel for the producing party of the motion,
subpoena or other process, including (i) identification of the
Confidential Information requested; (ii) the date on which compliance
is requested or required; (iii) the location compliance is requested or
required; (iv) the identity of the party, entity, or agency seeking the
materials; and (v) the case name, jurisdiction, docket, complaint,
charge, civil action or other identification number or other designation
identifying the litigation, administrative or other proceeding in which
the order, subpoena or other process was issued.

22. In no event shall Confidential Information be produced in another
proceeding prior to the expiration of twenty (20) calendar days following
transmission of the written notice to the producing party discussed in paragraph 20,
unless required to do so by the subpoena or order seeking such Confidential
Information. Nothing in this Protective order shall prohibit the producing party
from seeking to intervene in any litigation, administrative action, or other

proceeding in which the order, subpoena, or other process was issued.

12
Case cake MreQ?.o3ra3 Bduifigh?sb EGG ih1sSb°on G3 Page FPGAS 25°

Remedies

23. It is Ordered that this Protective Order may be enforced by the
sanctions set forth in Fed. R. Civ. P. 37(b) and any other sanctions as may be
available to the presiding judge, including the power to hold parties or other
violators of this Protective Order in contempt. All other remedies available to any
person injured by a violation of this Protective Order are fully reserved.

24. If any party learns of any unauthorized disclosure of Confidential
Information by any individual, the party shall immediately consult with the other
parties to resolve any issue of unauthorized disclosure consistent with this Order.
If judicial relief is still needed, the parties shall inform the Court in writing of all
pertinent facts relating to such disclosure.

25. Any party may petition the presiding judge for good cause shown if the
party desires relief from a term or condition of this Protective Order.

26. After termination of this lawsuit by entry of a final judgment or order
of dismissal, the provisions of this Protective Order shall continue to be binding.
This Protective Order is, and shall be deemed to be, an enforceable agreement
between the parties, their agents, and their attorneys. The parties, their attorneys,
and employees of such attorneys, and their respective expert witnesses, consultants
and representatives retained in connection with this action each expressly agrees to
submit to the personal jurisdiction of this Court for purposes of any proceeding

brought by a party to enforce this Protective Order.

13
Case Cah PEPE OST33 BediiehPSd Fed in TXSb’on Parte Page 14°ALE 9°

Respectfully submitted, and agreed as to form, substance, and entry,

February 14, 2019

By: /s/ Christie Cardon

 

R. Bruce Hurley

Attorney in Charge

Texas Bar No. 10311400

S.D. Tex. Fed. ID No. 12335
Christie Cardon

Texas Bar No. 24036326

S.D. Tex. Fed. ID No. 567834
Abby L. Parsons

Texas Bar No. 24094303

S.D. Tex. Fed. ID No. 2618689
KING & SPALDING LLP

1100 Louisiana St., Ste. 4000
Houston, Texas 77002

(Tel): 713-751-3200

(Fax): 713-751-3900
bhurley@kslaw.com
ccardon@kslaw.com
aparsons@kslaw.com

Of Counsel:

Kathleen E. McCarthy

KING & SPALDING LLP

1185 Avenue of the Americas
New York, New York 10036
Tel: (212) 556-2345

Fax: (212) 556-2222
kmccarthy@kslaw.com

Janna K. Fischer

KING & SPALDING LLP
1515 Wynkoop St., Ste. 800
Denver, Colorado 80202
Tel: (720) 535-2313
jfischer@kslaw.com

Attorneys for Plaintiffs

Chevron Intellectual Property LLC
Chevron U.S.A. Inc.

14
Case ake mferQnosrs3 BGUigheso Filed ihtSbron Bata O'Pige BULB 997

SO ORDERED.

DATED:

By: /s/ Bradley C. Weber

 

Bradley C. Weber

Attorney in Charge

Texas Bar No. 21042470

S.D. Tex. Fed. ID No. 92565
LOCKE LORD LLP

2200 Ross Avenue, Suite 2800
Dallas TX 75201-6776

(Tel): 214-740-8497

(Fax): 214-756-8497
bweber@lockelord.com

Of Counsel:

John Mozola

Texas Bar No. 14615500
Mark S. Logsdon

Texas Bar No. 00795486
MULLIN HOARD & BROWN, L.L.P.
500 South Taylor, Suite 800
P. O. Box 31656

Amarillo, Texas 79120-1656
(Tel): 806-372-5050

(Fax): 806-372-5086
jmozola@mhba.com
mlogsdon@mhba.com

Attorneys for Defendant AEG Petroleum, LLC

 

 

JUDGE ALFRED H. BENNETT
U.S. DISTRICT COURT JUDGE

15
Case 258 MiP ePbsta3 BddlinehPso-1 "Pheu tr TXSD drPST4Ps Page BUI? 2°8

Exhibit A

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
Chevron Intellectual Property LLC, and
Chevron U.S.A. Inc.,
Plaintiffs,
Vv. Case No. 4:18-cv-3133
AEG Petroleum LLC,
Defendant.

 

CONFIDENTIALITY AGREEMENT

 

I, , hereby affirm that:

Information, including documents and things, designated as “Confidential
Information” as defined in the Protective Order entered in the above-captioned
action (“Protective Order”), is being provided to me pursuant to the terms and
restrictions of the Protective Order.

I have been given a copy of and have read the Protective Order.

I am familiar with the terms of the Protective Order and I agree to comply
with and to be bound by its terms.

I submit to the jurisdiction of the above entitled Court for enforcement of the

Protective Order.

16
Case BAe RaW RO-Va¥3a? SOUR So-F ICLRTRED GPEH/B/05 1 Page 202 25°

I agree not to use any Confidential Information disclosed to me pursuant to
the Protective Order except for purposes of the above-captioned litigation, and not
to disclose any of this information to persons other than those specifically
authorized by the Protective Order without the express written consent of the party
who designated the information as confidential or by order of the presiding judge. I
also agree to notify any stenographic, clerical or technical personnel who are
required to assist me of the terms of this Protective Order and of its binding effect
on them and me.

I understand that I am to retain all documents or materials designated as or
containing Confidential Information in a secure manner, and that all such
documents and materials are to remain in my personal custody until the completion
of my assigned duties in this matter, whereupon all such documents and materials,
including all copies thereof, and any writings prepared by me containing any
Confidential Information are to be returned to counsel who provided me with such

documents and materials.

DATED: By:

 

[Signature]

17
Case 2:19-mc-00011-Z Document 9-1 Filed 11/21/19 Page 86 of 103 PagelD 960

EXHIBIT D
Case 2:19-mc-00011-Z Document 9-1 Filed 11/21/19 Page 87 of 103 PagelD 961

2200 Ross Avenue, Suite 2800
a Dallas, TX 75201
j . Telephone: 214-740-8000

Fax: 214-740-8800

cur www.lockelord com

O r c| Bradley C. Weber
Direct Telephone: 214-740-8497

Direct Fax: 214-756-8497

Attorneys & Gounselors bweber@iockelord.cam

September 24, 2018

VIA CERTIFIED MAIL, RRR #9214 7969 0099 9790 1623 7385 16

Mr. Todd Pitts

Western Marketing, Inc.
1201 Northeast 3rd Avenue
Amarillo, Texas 79107

Re: Chevron Intellectual Property LLC and Chevron U.S.A. Inc. v. AEG Petroleum
LLC and Hansford Supply, Inc.; Case No. 4:18-cv-03133; in the U.S. District
Court for the Southern District of Texas (Houston)

Dear Mr. Pitts:

My client, AEG Petroleum, LLC (“AEG”), was named as a defendant in the above-
referenced lawsuit that was filed by Plaintiffs Chevron Intellectual Property LLC and Chevron
U.S.A. Inc. (collectively, “Chevron”) on September 5, 2018. A copy of the Original Complaint
(the “Complaint’”) from that action is attached. According to allegations in the Complaint, you
and other persons employed or affiliated with Western Marketing, Inc. (“WMI”) and/or
RelaDyne, Inc. are material witnesses in this action.

AEG requests WMI to preserve all documents, tangible things, and electronically-stored
information potentially relevant to the issues in the above-referenced case. As used in this letter,
“WMI” refers to Western Marketing, Inc. and its predecessors, successors, parents (including
RelaDyne, Inc.), subsidiaries, divisions, or affiliates, as well as their respective officers,
directors, agents, attorneys, accountants, employees, partners, or other persons occupying similar
positions or performing similar functions.

Because you and WMI have been identified by Chevron as material witnesses in this
action, you should anticipate that AEG will serve you and WMI with subpoenas to produce
relevant documents, data, and other tangible things related to the allegations in the Complaint.
Much of the information subject to disclosure or responsive to discovery subpoenas is likely

Atlanta | Austin | Boston | Cincinnati | Chicago | Dallas | Hartford | Hang Kong | Houston | London | Los Angeles | Miami |
Morristown | New Orleans | New York | Providence | San Francisco | Stamford | Washington DC | West Palm Beach

America:0107034/00001 :70023492v1
Case 2:19-mc-00011-Z Document 9-1 Filed 11/21/19 Page 88 0f103 PagelD 962

Mr. Todd Pitts
September 24, 2018
Page 2

stored on WMI’s current and former computer systems, networks, and other media and devices
(including smart phones, cell phones, voice-messaging systems, cloud-based repositories,
external hard drives, compact disks, DVDs, and flash drives).

Electronically-stored information (“ESI”) should be afforded the broadest possible
definition and includes (by way of example, and not as an exclusive list) potentially relevant
information electronically, magnetically, or optically stored as:

* Digital communications (e.g., e-mail, voice mail, instant messaging, text messaging,
social media platforms);

* Word processed documents (e.g., Word documents and drafts);

* Spreadsheets and tables (e.g., Excel worksheets);

* Accounting Application Data (e.g., QuickBooks data files);

* Image and Facsimile Files (e.g., .PDF, .TIFF, JPG, .GIF images);

* Sound Recordings (e.g.,.WAV and .MP3 files);

* Video and Animation (e.g., .AVI and .MOV files);

* Databases (e.g., Access, Oracle, SQL Server data, SAP);

* Contact and Relationship Management Data (e.g., Outlook);

* Calendar and Diary Application Data (e.g., Outlook PST, Yahoo, blog tools);
¢ Online Access Data (e.g., Temporary Internet Files, History, Cookies);
* Presentations (e.g., PowerPoint Presentations);

* Network Access and Server Activity Logs;

* Project Management Application Data;

* Computer Aided Design/Drawing Files; and

* Back Up and Archival Files (e.g., Zip, .rar, .GHO).

ESI resides not only in areas of electronic, magnetic, and optical storage media
reasonably accessible to WMI, but also in areas WMI may deem not reasonably accessible.

America:0107034/00001:70023492v1
Case 2:19-mc-00011-Z Document 9-1 Filed 11/21/19 Page 89 of 103 PagelD 963

Mr. Todd Pitts
September 24, 2018
Page 3

WML is obliged to preserve potentially relevant evidence from both of these sources of ESI, even
if WMI does not anticipate producing such ESI.

AEG’s demand that WMI should preserve both accessible and inaccessible ESI is
reasonable and necessary. Pursuant to Federal Rule of Civil Procedure 26(b)(2)(B), WMI must
identify all sources of ESI it declines to produce and demonstrate to the Court why such sources
are not reasonably accessible. For good cause shown, the Court may then order production of
the ESI, even if it finds that it is not reasonably accessible. Accordingly, even ESI that WMI
deems reasonably inaccessible must be preserved in the interim so as not to deprive AEG of its
right to secure the evidence or the Court of its right to adjudicate the issue.

Preservation Requires Immediate Intervention

WMI should act immediately to preserve potentially relevant ESI including, without
limitation, information with the earlier of a Created or Last Modified date on or after July 1,
2010 through the date of this demand and concerning:

e The events, omissions, and causes of action alleged in the Complaint;

e All communications between WMI and Chevron regarding this lawsuit, including any
requests for you or other employees of WMI to produce declarations or other
evidence in support of Chevron’s claims and allegations in the lawsuit;

e All communications between WMI, Chevron, and/or any other authorized
“Lubrication Marketers” (“LMs”) and/or “Associate Lubrication Marketers”
(“ALMs”) that relate to AEG and/or Hansford Supply, Inc. (“Hansford Supply”) (see
Complaint { 20);

e Chevron’s decision to approve, not approve, or terminate any company or person
(including WMI) as a LM or ALM in the Texas Panhandle, West Texas, Eastern New
Mexico, Southwestern Kansas, or Western Oklahoma areas (collectively, the
“Relevant Area’) (see Complaint { 20);

e Chevron’s strict product integrity standards related to the handling, distribution, and
marketing of Chevron lubricants (see Complaint 21);

e All audits of WMI and/or other Chevron LMs or ALMs in the Relevant Area to
assure that WMI and/or other LMs and ALMs were properly using the correct labels
and hoses for the correct products, and were otherwise maintaining Chevron’s
product integrity standards (see Complaint { 22);

America:0107034/00001:70023492v1
Case 2:19-mc-00011-Z Document 9-1 Filed 11/21/19 Page 90o0f103 PagelD 964

Mr. Todd Pitts
September 24, 2018
Page 4

e All Chevron Lubrication Marketer Agreements that applied to WMI and/or any other
LMs or ALMs in the Relevant Area (see Complaint {{ 20, 22);

e The decision by WMI and/or Chevron to affiliate with AEG as an ALM of Chevron
Bulk Products in February 2011 (see Complaint { 24);

e The sampling, handling, and testing of AEG’s product that occurred in late 2016 (see
Complaint { 25);

e The decision by WMI to end its relationship with AEG in March 2017 (see Complaint
127);

e Communications between Chevron, WMI, and/or any other LMs or ALMs regarding
prices charged by AEG for Chevron Bulk Products and customers that WMI lost to
AEG (see Complaint { 28);

e Communications between Chevron, WMI, and/or other LMs or ALMs regarding
prices charged by Chevron, WMI, and/or other LMs and ALMs for Chevron Bulk
Products in the Relevant Area (see Complaint { 28);

e The sampling, handling, and testing of lubricants obtained from AEG’s customers,
including Hansford Supply (see Complaint { 29);

e Communications between Chevron, WMI, and/or Lube Watch regarding the testing of
products obtained from AEG or AEG’s customers (see Complaint {| 29 and Exs. 19,
20, 21); and

e Any other ESI you may possess that is related to Chevron’s claims in this action.

Adequate preservation of ESI requires more than simply refraining from efforts to
destroy or dispose of such evidence. WMI must also intervene to prevent loss due to routine
operations and employ proper techniques and protocols suited to protection of ESI. Be advised
that sources of ESI are altered and erased by continued use of computers and other devices.
Booting a drive, examining its contents, or running any application will irretrievably alter the
evidence it contains and may constitute unlawful spoliation of evidence. Consequently,
alteration and erasure may result from WMI’s failure to act diligently and responsibly to prevent
loss or corruption of ESI.

Suspension of Routine Destruction

WMI is requested to immediately initiate a litigation hold for potentially relevant ESI,
documents, and tangible things, and to act diligently and in good faith to secure and audit

America:0107034/00001:70023492v1
Case 2:19-mc-00011-Z Document 9-1 Filed 11/21/19 Page 91of103 PagelD 965

Mr. Todd Pitts
September 24, 2018
Page 5

compliance with such a litigation hold. WMI is further requested to immediately identify and
modify or suspend features of its information systems and devices that, in routine operation,
operate to cause the loss of potentially relevant ESI. Examples of such features and operations
include:

* Purging the contents of e-mail repositories by age, capacity, custodian, or other criteria;
* Using data or media wiping, disposal, erasure, or encryption utilities or devices;
* Overwriting, erasing, destroying, or discarding back up media;

¢ Re-assigning, re-imaging, or disposing of systems, servers, devices, personal devices, or
other media;

¢ Running antivirus or other programs effecting wholesale metadata alteration;
* Releasing or purging online storage repositories;
« Using metadata stripper utilities;
* Disabling server or IM logging; and
* Executing drive or file defragmentation or compression programs.
Guard Against Deletion

WMI should anticipate that its employees, officers, or others may seek to hide, destroy,
or alter ESI and WMI must act to prevent or guard against such actions. Especially where WMI
computers and devices have been used for Internet access or personal communications, it should
anticipate that users may seek to delete or destroy information they regard as personal,
confidential, or embarrassing and, in so doing, may also delete or destroy potentially relevant
ESI. This concern is not one unique to WMI or its employees and officers. It is simply a
situation that occurs with such regularity in electronic discovery efforts that any custodian of ESI
and their counsel are obliged to anticipate and guard against its occurrence.

Preservation in Native Form

WMI should anticipate that certain ESI, including but not limited to spreadsheets and
databases, will be sought in the form or forms in which they are ordinarily maintained.
Accordingly, WMI should preserve ES] in such native forms, and it should not select methods to
preserve ESI that remove or degrade the ability to search WMI’s ESI by electronic means or
make it difficult or burdensome to access or use the information efficiently in the litigation.
WMI additionally should refrain from actions that shift ESI from reasonably accessible media

America:0107034/00001:70023492v1
Case 2:19-mc-00011-Z Document 9-1 Filed 11/21/19 Page 92 o0f103 PagelD 966

Mr. Todd Pitts
September 24, 2018
Page 6

and forms to less accessible media and forms if the effect of such actions is to make such ESI not
reasonably accessible.

Metadata

WMI should further anticipate the need to disclose and produce system and application
metadata and act to preserve it. System metadata is information describing the history and
characteristics of other ES]. This information is typically associated with tracking or managing
an electronic file and often includes data reflecting a file’s name, size, custodian, location, and
dates of creation and last modification or access. Application metadata is information
automatically included or embedded in electronic files, but which may not be apparent to a user,
including deleted content, draft language, commentary, collaboration and distribution data, and
dates of creation and printing. Be advised that metadata may be overwritten or corrupted by
careless handling or improper steps to preserve ESI. For electronic mail, metadata includes all
header routing data and Base 64 encoded attachment data, in addition to the To, From, Subject,
Received Date, cc, and bec fields.

Servers

With respect to servers like those used to manage electronic mail (e.g., Microsoft
Exchange) or network storage (often called a user’s “network share”), the complete contents of
each user’s network share and e-mail account should be preserved. There are several ways to
preserve the contents of a server depending upon, e.g., its RAID configuration and whether it can
be downed or must be online 24/7. If WMI questions whether the preservation method it pursues
is one that we will accept as sufficient, please call to discuss it.

Home Systems, Laptops, Online Accounts, and Other ESI Venues

Though we expect that WMI will act swiftly to preserve data on office workstations and
servers, it also should determine if any home or portable systems may contain potentially
relevant data. To the extent that WMI’s officers, board members, or employees have sent or
received potentially relevant e-mails or created or reviewed potentially relevant documents away
from the office, WMI must preserve the contents of those systems, devices, and media used for
these purposes (including not only potentially relevant data from portable and home computers,
but also from portable thumb drives, compact disks, DVDS, and the user’s PDA, smart phone,
voice mailbox, or other forms of ESI storage). Similarly, if employees, officers, or board
members used online or browser-based email accounts or services (such as Gmail, Yahoo Mail,
or the like) to send or receive potentially relevant messages and attachments, the contents of
these account mailboxes (including Sent, Deleted, and Archived Message folders) should be
preserved.

America:0107034/00001:70023492v1
Case 2:19-mc-00011-Z Document 9-1 Filed 11/21/19 Page 93 of 103 PagelD 967

Mr. Todd Pitts
September 24, 2018
Page 7

Ancillary Preservation

WMI also must preserve documents and other tangible items that may be required to
access, interpret, or search potentially relevant ESI, including logs, control sheets, specifications,
indices, naming protocols, file lists, network diagrams, flow charts, instruction sheets, data entry
forms, abbreviation keys, user ID and password rosters, or the like. WMI must preserve any
passwords, keys, or other authenticators required to access encrypted files or run applications,
along with the installation disks, user manuals, and license keys for applications required to
access the ESI. WMI also must preserve any cabling, drivers, and hardware, other than a
standard 3.5” floppy disk drive or standard CD or DVD optical disk drive, if needed to access or
interpret media on which ES] is stored. This includes tape drives, bar code readers, Zip drives,
and other legacy or proprietary devices.

Paper Preservation of ESI is Inadequate

As hard copies do not preserve electronic searchability or metadata, they are not an
adequate substitute for, or cumulative of, electronically stored versions. If information exists in
both electronic and paper forms, WMI should preserve both forms.

Agents, Attorneys, and Third Parties

WMI’s preservation obligation extends beyond ES] in its care, possession, or custody and
includes ESI in the custody of others that are subject to WMI’s direction or control.
Accordingly, WMI must notify any current or former agent, attorney, employee, custodian, or
contractor in possession of potentially relevant ESI to preserve such ESI to the full extent of
WMI’s obligation to do so, and it must take reasonable steps to secure their compliance.

System Sequestration or Forensically Sound Imaging

With respect to WMI’s officers, directors, agents, and employees who have knowledge of
the events, omissions, and causes of action alleged in Chevron’s Original Complaint, we suggest
removing their ESI systems, media, and devices from service and properly sequestering and
protecting them may be an appropriate and cost-effective preservation step.

In the event WMI deems it impractical to sequester systems, media, and devices, we
believe that the breadth of preservation required, coupled with the modest number of systems
implicated, dictates that forensically sound imaging of the systems, media, and devices is
expedient and cost effective. As we anticipate the need for forensic examination of one or more
of the systems and the presence of relevant evidence in forensically accessible areas of the
drives, we request that WMI employ forensically sound ESI preservation methods. Failure to
use such methods poses a significant threat of spoliation and data loss.

America:0107034/00001 :70023492v1
Case 2:19-mc-00011-Z Document 9-1 Filed 11/21/19 Page 94of103 PagelD 968

Mr. Todd Pitts
September 24, 2018
Page 8

By “forensically sound,” we mean duplication, for purposes of preservation, of all data
stored on the evidence media while employing a proper chain of custody and using tools and
methods that make no changes to the evidence and support authentication of the duplicate as a
true and complete bit-for-bit image of the original. A forensically sound preservation method
guards against changes to metadata evidence and preserves all parts of the electronic evidence,
including in the so-called “unallocated clusters,” holding deleted files.

Preservation Protocols

We will work with WMI in an attempt to agree upon an acceptable protocol for
forensically sound preservation of ESI and can supply a suitable protocol, if WMI will furnish an
inventory of the systems and media to be preserved. Alternatively, if WMI will promptly
disclose the preservation protocol it intends to employ, perhaps we can identify any points of
disagreement and resolve them. A successful and compliant ESI preservation effort requires
expertise. If WMI does not currently have such expertise at its disposal, we urge WMI to engage
the services of an expert in electronic evidence and computer forensics. Perhaps our respective
experts can work cooperatively to secure a balance between evidence preservation and burden
that is fair to both sides and acceptable to the Court.

Do Not Delay Preservation

I am available to discuss reasonable preservation steps; however, WMI should not defer
preservation steps pending such discussions if ESI may be lost or corrupted as a consequence of
delay. Should WMI’s failure to preserve potentially relevant evidence results in the corruption,
loss, or delay in production of evidence to which AEG is entitled, such failure would constitute
spoliation of evidence, and we will consider seeking sanctions against WMI.

Confirmation of Compliance

Please confirm by Monday, October 1, 2018, that WMI has taken the steps outlined in
this letter to preserve ESI, documents, and other tangible things potentially relevant to this
action. If WMI has not undertaken the steps outlined above, or has taken other actions, please
describe what it has done to preserve potentially relevant evidence. Thank you.

Sincerely,
Za 1A
Bradley C. Weber

BCW:pp
Enc.

America:0107034/00001:70023492v1
Case 2:19-mc-00011-Z Document 9-1 Filed 11/21/19 Page 95of103 PagelD 969

Mr. Todd Pitts
September 24, 2018
Page 9

cc: Mr. Jess Brown, Chief Information Officer, RelaDyne, Inc.
(via Certified Mail, RRR #9214 7969 0099 9790 1623 7386 22)
R. Bruce Hurley (via e-mail bhurley@kslaw.com)
Abby L. Parsons (via e-mail aparsons@kslaw.com)
Kathleen E. McCarthy (via e-mail kmecarthy@kslaw.com)

America:0107034/00001:70023492v1
Case 2:19-mc-00011-Z Document 9-1 Filed 11/21/19 Page 96of103 PagelD 970

EXHIBIT E
sneoig CASE 2:19-mc-00011-Z Racument tema HOt es Eo Hoi Meaty eat 1523 PagelD 971
G M a | | Patrick Gomez <patrick@aegpetroteum.com>

ob ann

FW: Preferred Choice High Velocity Bulk items :

2 messages

Todd Pitts <toddpitts@westmkig.com>
To: Patrick Gomaz <patrick@aegpetroleum.com>

Fri, Apr 17, 2015 at 11:01 AM

From: Mark Spanio!

Sent: Thursday, April 16, 2015 12:22 AM

To; SALESMEN

Ce: INSIDE SALES; Managers; Mike Miller: Stan Kelman; Charese Keesee; Ed Moulin
Subject: Preferred Choice High Velocity Bulk Items

Team,

This message is to tet you know thal we have finalized our selection of CALCO (a Division of Chevron Lubricants USA) as cur supplier for the fast moving bulk
Preferrad Choice (PC) branded items. This is a very limited number of SKUs, but represents over 2/3s of our bulk PC branded volume. The list at the bottom of
this message will provide you with the specific items we will be sourcing from CALCO.

There are savers! banefits to this strategic sourcing decision. The first of which is a mora compatitive acquisition cast for approximately 1 million gallons of private
label voluma. Second, we will be able to leverage the logistical benefits associated with the ability to order mixed loads with our branded Chevron business. Next
we'll have a premium supplier for our PC branded products, which will guarantee we the highest quality products. Finally, it will create further alignment with our
flagship supply pariner, Chevron.

We will begin ordering tha products almost immediately. We have the administrative items finalized wilh Chevron and have licensed the formulations under our
PC brand with the API. Additionally, we've updated the Product Data Sheets, which are altached lo the message,

We are reviewing options for the remainder of our PC and VC product portfclio. We'll be fooking to leverage any opportunities ta decrease costs, increase quality
and/or optimize our inbound logistics. In the meantime, we'll continue to use cur existing supply partners for those SKUs.

As scon as we begin to receive product, we'll be able to realize the incremental profit from our existing customers. This wilt also enable us to better compete in
the market place for new business, which is aur primary strategy for leveraging this sourcing decision, That said, | trust that each of you will act as good stewards
of our brands, business reputation and financial goals & obligations.

In closing, let's take full advantage of this great opportunity. | look forward to see the growth that following shortly.

Good hunting,
Mark!

CONFIDENTIAL AEG001698
https://mail. google.com/mailu/87ik=73c8886ec08view=pl&search=all&permthid=thread-f%3A 14987 15579995 1940568simpi=msg-£%3A 14987155799... 1/2
siisizoig CASE 2:19-mc-00011-2 Document Pr darat IGE ot dete Cee High ot ook 92 PagelD 972

   
   

     

     

wis

235670890 CALCO HAYS DESO 32
225160990 CALCD AVD Or 180
223180090 “1D OLS &

s2ent3C

2250735990

  
 
     

 

  

    
 

 

veoh uw

et

}
bs

    
  
 
  

rym ssanaag

nd Sw 25 fers

show tb kn La

  

wh

   

+

~ bp
r ex

oo nm
fh 6) Le AA ame a OF

cy ps ev
Od

“eR ¥

  

tae UND Lee Lae

o>

 

Wao

(Oo Gs un

ew tt Wh wow
Wt ha

te aun i oi oan
te Ny oF

(>
me

Cy
fee bee
woul

he

th

This emai has been scanned by the Symantec Email Security.cloud service.
For more information please visit hip. www.symanteccloud.cem

 

§ attachments
) PC_SynBtend_Motor_Oil_PDS_cal.pdf
1289K

“sj PC AW PDS THF_cal.pdf
1218K

ae 15 | CJ4_ SM_| _cal.p
# PC_15W40_CJ4_SM_PDS Lpdf
1188K

4) PC_DM_ATF_PDS_cal.pdf

13937K

=} PC_GL5 Gear_Oll_POS_cal.paf
T201K

«e> Premier_Tractor_cal.pdf
—~ BIIK

Patrick Gomez <palrick@aeupetroleum.com> Fri, Apr 17, 2015 at 2:15 PM
To. Wade Alexander <wade@aegpetroieum.com>

iCarciad test biddun]
& attachments
#) PC_SynBlend_Motor_Oil_PDS_cal.pdf
1289K

4“) PC AW POS THF _cal.pdf
1218K

sy PC_15W40_Cu4_SM_PDS_cal.pdi
“488K

44 PC_OM_ATF_PDS_cal.pat
 4437K

<3 PC_GL5_Gear_Oil_PDS_cal.pdf
1201K

“= Premier_Tractor_cal.pdf
“ 811K

CONFIDENTIAL AEG001699

hites://mail.google.com/ mail/u/87ik=/ 3c688GecUSview=pt&search=allapermthid=thread-f%3A 14 9B 7 15579995 194 056&simpi=msg-fs3A14987155798,.. 2/2
Case 2:19-mc-00011-Z Document 9-1 Filed 11/21/19 Page 99of103 PagelD 973

 

C

Western Marketing Inc.
P.O, Box 147

Abilene, TX 79604

1 (800} 588-4662

 

PREMIUM AW HYDRAULIC OIL

Preferred Choice Premium Anti-Wear (AW) Hydraulic fluids are superior anti-wear hydraulic and circulating fluids
especially formulated from paraffinic base oils to provide excellent thermal and oxidative stability in virtually all
machine iubrication and hydraulic fluid applications. Preferred Choice Premium AW Hydraulic fluids contain an
effective zinc-containing anti-wear agent to help minimize wear in vane, gear and piston pumps.

Preferred Choice Premium AW Hydraulic oils are premium products formulated with an effective anti-wear
compound compatible with bearing components for hydraulic or circulating systems requiring high quality
anti-wear oils, such as those recommended by hydraulic pump and machine tool manufacturers.

APPLICATION:
~~ Hydraulic oil systems, particularly those utilizing positive displacement, high/speed/pressure pumps.
—— Circulating oil systems.

General machine lubrication.

BENEFITS:
[— Low Foaming Extended system life

Long-term thermal stability Long-term hydrolytic stability
—— Superior demulsibility Exceilent filterability

Protection against wear, rust and corrosion
—— Excellent oxidation resistance over long service periods

INDUSTRY SPECIFICATIONS:

Denison HF-0 and HF-2 = 51524 Part il
US. Steel 127 and 136 GM LS-2
Vickers M-2950-5 (Mobile) and 1-286-S (industrial)

Cincinnati Machine P-68 (ISO 32), P-69 (ISO 68) and P-70 (ISO 46)

TYPICAL TEST DATA

 

 

 

 

 

 

 

 

 

 

 

 

ISO Grade 32 46 6B
‘sone ~~ SCOCCSSCSCSCSSSSS 225075 225160 225160
#505 Number 11318 11318 113/8
Density 0.86 0.87 9.88
i Viscosity, Kinematic
cSt at 40°C 30.4 43,7 64.6
cSt at 100°C 5.2 6.5 8.4
EEN 3 = =
Flash Point, °C(°F) 220(428) 226(429} 225(455)
ipt, °CL°E) -25(-13 -23(-9) -22(-8)
ONFIBENTIAL poses ania secre becuse ate : : EG001700

 

 

 

 

Heurs to 2.0 mg KOH/g acid number, ASTM D943 } >2000 i > 2000 > 2000
Case 2:19-mc-00011-Z Document 9-1 Filed 11/21/19 Page 100o0f103 PagelD 974

Wesiem Marketing Inc.
P.O. Box 147

Abilene, TX 798604

+ (800) 588-4662

 

 

HDD 15W40 CJ-4/SM

Preferred Choice 15VV-40 high performance engine oil is a premium quality, heavy duty, multi grade oil for
all season in diesel powered or a mix of gasoline and diesel-powered equipment. Preferred Choice
15W-40 is leading the way in meeting the enhanced oil requirements of API CJ+4, Ci-4Plus and Cl-4 and
leading OEM specifications by formulating with Group II base oils with an Advanced Detergent Additive

 

System.
Benefits:
Protect against excessive wear and corrosion r—~ Speed cold starts
-- Control scot deposits and ail thickening i— Longer maintenance intervals

Preserve power, fuel economy and emission control
Industry specifications and original manufacturer's approvals:

Detroit Diese! Power Guard 93K218 Caterpillar ECF3 & ECF 4
Cummins CES 20081 Renault RLD-3
Voive VBS-4

— API CJ-4/SM ~ Mack EO-O Premium Plus

f— Mercedes-Benz 228.3 and p228.31 Global DHD-1
- Volve VDS-3 and VDS-4 JASO DH-2
r— MTU Type l & li Allison C-4
t—- ACEA ET-04 Man 3275

- Cummins CES 20081, 20077, 20076
Detroit Diesel DD 93K215 & DD 93K214
— John Deere, Dodge, Ford, General Motors, International
Mack EO-N Premium Plus ‘03, EO-M PLUS, EO-M
AP! SM/SL/SJ for gasoline engines
API Service Classification CJ-4. Cl-4 PLUS, Ci-4, CH-4/SM

TYPICAL TEST DATA

 

SAE Grade 15W-40

 

Product Number

 

 

   

MSDS Number

Density at 15°C, ko/k |

 

Viscosity, Kinematic

 

 

 

  

   
  

 

| cSt at a0°c | 11g
| cSt at 190°C { 15.4
i Viscosity Index i “y 37
"Fash Point, °C(°F} | > 205(> 401)
lpour Point, CF) SS*~*~*~S:C<C«“ CRB)
be oe i |
CONFIDENTIAL 0 AEG001701

 

 

Base Number, ASTM D2896 i 8

 
Case 2:19-mc-00011-Z Document 9-1 Filed 11/21/19 Page 101o0f103 PagelID 975

Westem Marketing inc.
P.O. Box 147

Abilene, TX 79604

1 (800} 588-4662

 

 

DEXRON/ MERCON ATF

Preferred Choice B/M ATF Automatic Transmission Fluid is formulated from highly refined base siocks
and compounded with modem additive technology to meat viscometric, friction, wear and oxidation
stability properties required in passenger car and light truck transmissions.

APPLICATION:

Formulated to meet Dex Ili/Mercon H specification
__ Applications requiring Ford ESP-M2C138CJ and Allison C-4 fluids
Recommended for use in Generai Motors, Ford, Chrysler, and most foreign automobiles
~~ Consult owner's manual for ATF to be used
Caterpillar TO-2
“ Some applications as the operating fluic in hydraulic equipment {especially at low ambient
temperature}, air compressors, and power steering systems.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TYPICAL TEST DATA

|
| ie erah Bich chen
| Product Number 226505
| M@SOS Number 2277
| Density at 15°C, ka/L 0.85
| Viscosity, Kinematic

cSt at 40°C 34.4

cSt at 100°C 7.8
: Viscosity Index i 171
i Flash Point, °C{°F} 212(414)
| Pour Point, °C(°F) -50(-58)
; Color Red

 

 

Minor variations in product typical! test Gata are to be
expected in normel manufacturing.

CONFIDENTIAL AEGO001702
Case 2:19-mc-00011-Z Document 9-1 Filed 11/21/19

Page 102 of 103 PagelD 976

Western Marketing Inc.
P.O. Box 147

Abilene, TX 79604

1 (800) 588-4582

 

 

GL-S GEAR OILS

Preferred Choice GL-5 Gear Oils are multi-service EP gear lubricants manufactured from high quality
base stocks and superior additive technology. They are recommended for use in gearboxes, manual
transmissions, bearings, gear reducers and many other applications where an API Service classification
GL 5 gear lubricant is specified. Preferred Choice GL-5 Gear Cils can be used for make-up of Limited

Slip/Positive Traction rear axles.

Directions: Consult owner's manual for instructions and correct viscosity grade.

INDUSTRY SPECIFICATIONS:

API MT-1
| API GL-5
E MIL-PRF-2105E

PG-2 Limited Slip
-— MACK GO-J

TYPICAL TEST DATA

 

 

 

 

 

 

 

 

 

 

 

 

 

SAE Grade B0W-90 85W-140
Product Number 225011 225013
“MSDS Number 7290 7290
‘Density at 15.6°C(60°F}, kq/L(Ib/aal) 0.88(7.3) 0.91(7.6) 1
Viscosity, Kinematic
cSt at 40°C 145 341
cSt at 100°C 14.2 25.0 |
Viscosity Index - 95 95
Flash Point, °Cf°F) 218(424) 226(439)
Pour Point, °C{°F} -33(-27) -15(45) |

 

 

 

Minor variations in product typical test data are to be expected in normej manufacturing.

CONFIDENTIAL

AEG001703
WILNACISNOD

zLooo0pav

Case 2:19-mc-00011-Z Document 9-1 Filed 11/21/19 Page 103 0f 103 PagelD 977

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WESTERN MARKETING, INC ae Le
: Aug 4, 2017 1
UISENIT 278, 33HRESLATONUWY  4336STATENWYSE 3901 § LOOP 464 Invetee Rumbas
TYE. TN 72563 LUBBOO:, TN 19405 LOMOVIEW., TX 75601 MOMAHAMS. TX 79756 11623503
FHOMR 1925)692-2662 PRON (806)735-5550 © PHONE (9637757-2221 PHONE (432:943-4319 :
S00 $8%-£663 5C0-558.2071 556-692-1665 FOR CHEMICAL EMERGENCY
WING TERDST —ISGSMIWYGSWEST =©—-SIG SOUTH BLUZ. MOUND RUD CALL CHEMTREG- DAY OR NIGH?
AMARILLO,TX79107 STROUD.OK 74079 «= SAGINAW, TN 76131 1 (800}-£2¢.9309 [TOLL FREE)
PHONT (605)373.4238 «= PHONE(918)068. 0957 PILOT (#00)392-7132
SO 333 6789 866.653.7531
REMIT TO:P.O.BOX 677422, DALLAS, TX 75267-7422 | He lit (lel ffl tl li E te Ral
Sold To: Ship Ta:
AEG PETROLEUM LLC AEG PETROLEUM LLC
PO BOX 1093 PO BOX 1003
PO AREQUIREOD PO # REQUIRED
AMARILLO, TX 70105
AAARILLO, TX 79105
WADE ALENANDER
Order No. Motor Ticket | Ordor Date Custamac No. | Selospersen PO Number Location | Torms
AI22632 SHO1031168 Aug 3 2017 31150 AMATP 0804170422 10 NETIO
| SY | nom Number
Ord. | Shp. Deserlaticn Untt Prica Uom Extended Prica
2897 [2597 | 6290162< JSILK-PG NGEO LA 30 (K} . 788 Jeach 20 264.36
— —a— Due 6: Amount Que oo
Sepo3, 2017 20 49438
Rea
ar
| at TER”
(RPT J
Atoscours ore due and [Purchased By } subtotal 20,484.36
ae 9 7 Total sates tax
firs estabistied wrt our Comments: Servi an ;
comanny Any questons
S090 De ma‘ed D ‘otal t
PO Bor 167 Fetal eu ‘ 30,404.38
Ablane TX 79604 Less pmi. dise 0,00
Thana youl
Ameunt dua 20,464.36

 

 

 

 

 

 

 

 
